Exhibit 10.1

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

among

IHS INC.

INFORMATION HANDLING SERVICES GROUP INC.

and

THE FOREIGN BORROWERS NAMED HEREIN

as Borrowers

THE LENDERS NAMED HEREIN

as Lenders

and

KEYBANK NATIONAL ASSOCIATION

as Lead Arranger, Sole Book Runner and Administrative Agent

U.S. BANK NATIONAL ASSOCIATION

as Co-Syndication Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agent

BANK OF AMERICA, N.A.

as Co-Documentation Agent

and

RBS CITIZENS BANK, N.A.

as Co-Documentation Agent

--------------------------------------------------------------------------------

dated as of

September 7, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

 

ARTICLE I. DEFINITIONS

 

2

Section 1.1. Definitions

 

2

Section 1.2. Accounting Terms

 

23

Section 1.3. Terms Generally

 

23

 

 

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT

 

23

Section 2.1. Amount and Nature of Credit

 

23

Section 2.2. Revolving Credit

 

24

Section 2.3. Interest

 

28

Section 2.4. Evidence of Indebtedness

 

29

Section 2.5. Notice of Credit Event; Funding of Loans

 

30

Section 2.6. Payment on Loans and Other Obligations

 

31

Section 2.7. Prepayment

 

32

Section 2.8. Commitment and Other Fees

 

33

Section 2.9. Modifications to Commitment

 

33

Section 2.10. Computation of Interest and Fees

 

34

Section 2.11. Mandatory Payment

 

34

Section 2.12. Liability of Borrowers

 

35

Section 2.13. Addition of Foreign Borrowers or Foreign Guarantors

 

36

 

 

 

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR FIXED RATE LOANS; INCREASED
CAPITAL; TAXES

 

38

Section 3.1. Requirements of Law

 

38

Section 3.2. Taxes

 

39

Section 3.3. Funding Losses

 

40

Section 3.4. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate

 

41

Section 3.5. Discretion of Lenders as to Manner of Funding

 

41

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT

 

42

Section 4.1. Conditions to Each Credit Event

 

42

Section 4.2. Conditions to the First Credit Event

 

42

Section 4.3. Post-Closing Conditions

 

44

 

 

 

ARTICLE V. COVENANTS

 

44

Section 5.1. Insurance

 

44

Section 5.2. Money Obligations

 

44

Section 5.3. Financial Statements and Information

 

45

Section 5.4. Financial Records

 

46

Section 5.5. Franchises; Change in Business

 

46

Section 5.6. ERISA Pension and Benefit Plan Compliance

 

46

Section 5.7. Financial Covenants

 

47

 

i


--------------------------------------------------------------------------------


 

 

Page

 

 

 

 

Section 5.8. Borrowing

 

47

Section 5.9. Liens

 

48

Section 5.10. Regulations T, U and X

 

48

Section 5.11. Investments, Loans and Guaranties

 

49

Section 5.12. Merger and Sale of Assets

 

50

Section 5.13. Acquisitions

 

50

Section 5.14. Notice

 

51

Section 5.15. Environmental Compliance

 

51

Section 5.16. Affiliate Transactions

 

52

Section 5.17. Use of Proceeds

 

52

Section 5.18. Corporate Names

 

52

Section 5.19. Restricted Payments

 

52

Section 5.20. Subsidiary Guaranties

 

52

Section 5.21. Restrictive Agreements

 

53

Section 5.22. Amendment of Organizational Documents

 

53

Section 5.23. Further Assurances

 

53

 

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

54

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification

 

54

Section 6.2. Corporate Authority

 

54

Section 6.3. Compliance with Laws and Contracts

 

54

Section 6.4. Litigation and Administrative Proceedings

 

55

Section 6.5. Title to Assets

 

55

Section 6.6. Liens and Security Interests

 

55

Section 6.7. Tax Returns

 

55

Section 6.8. Environmental Laws

 

56

Section 6.9. Continued Business

 

56

Section 6.10. Employee Benefits Plans

 

56

Section 6.11. Consents or Approvals

 

57

Section 6.12. Solvency

 

57

Section 6.13. Financial Statements

 

57

Section 6.14. Regulations

 

57

Section 6.15. Material Agreements

 

58

Section 6.16. Intellectual Property

 

58

Section 6.17. Insurance

 

58

Section 6.18. Accurate and Complete Statements

 

58

Section 6.19. Investment Company

 

58

Section 6.20. Defaults

 

58

 

 

 

ARTICLE VII. EVENTS OF DEFAULT

 

59

Section 7.1. Payments

 

59

Section 7.2. Special Covenants

 

59

Section 7.3. Other Covenants

 

59

 

ii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

 

Section 7.4. Representations and Warranties

 

59

Section 7.5. Cross Default

 

59

Section 7.6. ERISA Default

 

59

Section 7.7. Change in Control

 

59

Section 7.8. Money Judgment

 

59

Section 7.9. Material Adverse Change

 

60

Section 7.10. Validity of Loan Documents

 

60

Section 7.11. Solvency of Certain Companies

 

60

Section 7.12. Solvency

 

60

 

 

 

ARTICLE VIII. REMEDIES UPON DEFAULT

 

61

Section 8.1. Optional Defaults

 

61

Section 8.2. Automatic Defaults

 

61

Section 8.3. Letters of Credit

 

61

Section 8.4. Offsets

 

62

Section 8.5. Equalization Provision

 

62

Section 8.6. Other Remedies

 

62

 

 

 

ARTICLE IX. GUARANTY

 

63

Section 9.1. The Guaranty.

 

63

Section 9.2. Obligations Unconditional

 

63

Section 9.3. Reinstatement

 

64

Section 9.4. Subrogation

 

64

Section 9.5. Remedies

 

64

Section 9.6. Instrument for the Payment of Money

 

64

Section 9.7. Continuing Guarantee

 

64

Section 9.8. Payments

 

65

 

 

 

ARTICLE IX. THE AGENT

 

65

Section 10.1. Appointment and Authorization

 

65

Section 10.2. Note Holders

 

65

Section 10.3. Consultation With Counsel

 

65

Section 10.4. Documents

 

66

Section 10.5. Agent and Affiliates

 

66

Section 10.6. Knowledge of Default

 

66

Section 10.7. Action by Agent

 

66

Section 10.8. Notice of Default

 

66

Section 10.9. Delegation of Duties

 

67

Section 10.10. Release of Guarantor of Payment

 

67

Section 10.11. Indemnification of Agent

 

67

Section 10.12. Successor Agent

 

67

Section 10.13. Fronting Lender

 

68

Section 10.14. Swing Line Lender

 

68

 

iii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

 

Section 10.15. Agent May File Proofs of Claim

 

68

Section 10.16. No Reliance on Agent’s Customer Identification Program

 

69

Section 10.17. Other Agents

 

69

 

 

 

ARTICLE X. MISCELLANEOUS

 

69

Section 11.1. Lenders’ Independent Investigation

 

69

Section 11.2. No Waiver; Cumulative Remedies

 

69

Section 11.3. Amendments, Waivers and Consents

 

70

Section 11.4. Notices

 

70

Section 11.5. Costs, Expenses and Taxes

 

70

Section 11.6. Indemnification

 

71

Section 11.7. Obligations Several; No Fiduciary Obligations

 

71

Section 11.8. Execution in Counterparts

 

71

Section 11.9. Binding Effect; Borrowers’ Assignment

 

71

Section 11.10. Lender Assignments

 

72

Section 11.11. Sale of Participations

 

73

Section 11.12. Patriot Act Notice

 

74

Section 11.13. Severability of Provisions; Captions; Attachments

 

75

Section 11.14. Entire Agreement

 

75

Section 11.15. Legal Representation of Parties

 

75

Section 11.16. Currency

 

75

Section 11.17. Governing Law; Submission to Jurisdiction

 

76

Section 10.18. Jury Trial Waiver

Signature pages

 

1

 

 

 

 

Exhibit A

 

 

Exhibit B

 

 

Exhibit C

 

 

Exhibit D

 

 

Exhibit E

 

 

Exhibit F

 

 

Exhibit G

 

 

 

 

 

Schedule 1

 

 

Schedule 2

 

 

Schedule 3

 

 

Schedule 4

 

 

Schedule 5

 

 

Schedule 5.8

 

 

Schedule 5.9

 

 

Schedule 5.11

 

 

Schedule 5.12

 

 

Schedule 5.20

 

 

Schedule 6.1

 

 

 

iv


--------------------------------------------------------------------------------


 

Schedule 6.4

 

 

Schedule 6.8

 

 

Schedule 6.10

 

 

Schedule 6.15

 

 

Schedule 6.17

 

 

 

v


--------------------------------------------------------------------------------


This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to
time be amended, restated or otherwise modified, this “Agreement”) is made
effective as of the 7th day of September, 2007 among:

(a)           IHS INC., a Delaware corporation (“IHS”);

(b)           INFORMATION HANDLING SERVICES GROUP INC., a Delaware corporation
(“IHS Group” and, together with IHS, collectively, “US Borrowers” and,
individually, each a “US Borrower”);

(c)           each Foreign Borrower, as hereinafter defined (each such Foreign
Borrower, together with each US Borrower shall be referred to herein,
collectively, as “Borrowers” and, individually, each a “Borrower”);

(d)           the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 2.9(b) or 10.10 hereof (collectively, the “Lenders”
and, individually, each a “Lender”);

(e)           KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book
runner and administrative agent for the Lenders under this Agreement (“Agent”);

(f)            U.S. Bank National Association, as co-syndication agent
(“Co-Syndication Agent”);

(g)           Wells Fargo Bank, National Association, as co-syndication agent
(“Co-Syndication Agent”);

(h)           Bank of America, N.A., as co-documentation agent
(“Co-Documentation Agent”); and

(i)            RBS Citizens Bank, N.A., as co-documentation agent
(“Co-Documentation Agent”).

WITNESSETH:

WHEREAS, US Borrowers, Information Handling Services Inc., a Delaware
corporation, IHS Energy Group Inc., a Delaware corporation, the Foreign
Borrowers, as defined in the Original Credit Agreement, as hereinafter defined,
the lenders named therein, Agent and the other agents named therein entered into
that certain Amended and Restated Credit Agreement, dated as of January 6, 2005
(as amended, the “Original Amended Credit Agreement”), which agreement amended
and restated the Credit Agreement, dated as of October 22, 2002 (the “Original
Credit Agreement”);

WHEREAS, on or about the date of the Original Amended Credit Agreement, Key
Corporate Capital Inc. assigned all of its rights and obligations as agent under
the Original Credit Agreement and all related documentation to KeyBank National
Association, as agent, and all of


--------------------------------------------------------------------------------


its rights and obligations as a Lender under the Original Credit Agreement to
KeyBank National Association, as a lender;

WHEREAS, this Agreement amends and restates in its entirety the Original Credit
Agreement and, upon the effectiveness of this Agreement, on the Closing Date,
the terms and provisions of the Original Amended Credit Agreement shall be
superseded hereby.  All references to “Credit Agreement” contained in the Loan
Documents, as defined in the Original Amended Credit Agreement or the Original
Credit Agreement, delivered in connection with the Original Amended Credit
Agreement or the Original Credit Agreement shall be deemed to refer to this
Agreement.  All references to “Foreign Borrowers” or a “Foreign Borrower”
contained in the Loan Documents, as defined in the Original Amended Credit
Agreement or the Original Credit Agreement, delivered in connection with the
Original Amended Credit Agreement or the Original Credit Agreement, shall be
deemed to refer, respectively, to the “Foreign Borrowers” and each “Foreign
Borrower”, as each term is defined in this Agreement.  Notwithstanding the
amendment and restatement of the Original Amended Credit Agreement by this
Agreement, the Indebtedness outstanding, and the letters of credit issued and
outstanding, under the Original Amended Credit Agreement as of the Closing Date
shall remain outstanding and constitute Obligations hereunder, and Loans and
Letters of Credit, respectively, hereunder.  The Debt outstanding under the
Original Credit Agreement on the closing date of the Original Amended Credit
Agreement constituted Obligations under the Original Amended Credit Agreement
and constitute Obligations under this Agreement.  Such outstanding Obligations
and the guaranties of payment thereof shall in all respects be continuing, and
this Agreement shall not be deemed to evidence or result in a novation or
repayment and re-borrowing of such Obligations.  In furtherance of and, without
limiting the foregoing, from and after the Closing Date and except as expressly
specified herein, the terms, conditions, and covenants governing the
Indebtedness outstanding under the Original Amended Credit Agreement shall be
solely as set forth in this Agreement, which shall supersede the Original
Amended Credit Agreement in its entirety; and

WHEREAS, Borrowers, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrowers upon the terms and subject to the
conditions hereinafter set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I.  DEFINITIONS

Section 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another

2


--------------------------------------------------------------------------------


Person (other than a Company) by a merger, amalgamation or consolidation or any
other combination with such Person.

“Additional Commitment” means that term as defined in Section 2.9(b) hereof.

“Additional Foreign Borrower Maximum Amount” means that term as defined in
Section 2.13(a) hereof.

“Additional Foreign Guarantor Maximum Amount” means that term as defined in
Section 2.13(b) hereof.

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to Agent, wherein an Additional
Lender shall become a Lender.

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b) hereof.

“Administrative Borrower” means IHS. 

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

“Agent” means that term as defined in the first paragraph hereof.

“Agent Fee Letter” means the Agent Fee Letter among US Borrowers and Agent,
dated as of the Closing Date, as the same may from time to time be amended,
restated or otherwise modified.

“Agreement” means that term as defined in the first paragraph hereof.

“Alternate Currency” means Euros, Pounds Sterling, Swiss Francs, Canadian
Dollars, Japanese Yen or any other currency, other than Dollars, agreed to by
Agent that shall be freely transferable and convertible into Dollars.

3


--------------------------------------------------------------------------------


“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of Alternate
Currency Loans outstanding, and (b) the Letter of Credit Exposure that is
denominated in one or more Alternate Currencies.

“Alternate Currency Loan” means a Loan described in Section 2.2(a) hereof, that
shall be denominated in an Alternate Currency and on which Borrowers shall pay
interest at a rate based upon the Alternate Currency Rate applicable to such
Alternate Currency.

“Alternate Currency Maximum Amount” means One Hundred Fifty Million Dollars
($150,000,000).

“Alternate Currency Rate” means, with respect to an Alternate Currency Loan, for
any Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) three Business Days prior to the beginning of such
Interest Period pertaining to such Alternate Currency Loan, as listed on British
Bankers Association Interest Rate LIBOR 01 or 02 as provided by Reuters (or, if
for any reason such rate is unavailable from Reuters, from any other similar
company or service that provides rate quotations comparable to those currently
provided by Reuters) as the rate in the London interbank market for deposits in
the relevant Alternate Currency in immediately available funds with a maturity
comparable to such Interest Period, provided that, in the event that such rate
quotation is not available for any reason, then the Alternate Currency Rate
shall be the average (rounded upward to the nearest 1/16th of 1%) of the per
annum rates at which deposits in immediately available funds in the relevant
Alternate Currency for the relevant Interest Period and in the amount of the
Alternate Currency Loan to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to Agent (or an affiliate of
Agent, in Agent’s discretion) by prime banks in any Alternate Currency market
reasonably selected by Agent, determined as of 11:00 A.M. (London time) (or as
soon thereafter as practicable), three Business Days prior to the beginning of
the relevant Interest Period pertaining to such Alternate Currency Loan
hereunder; by (b) 1.00 minus the Reserve Percentage.

“Applicable Commitment Fee Rate” means:

(a)           for the period from the Closing Date through October 31, 2007, ten
(10.00) basis points; and

(b)           commencing with the Consolidated financial statements of IHS for
the fiscal quarter ending August 31, 2007, the number of basis points set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio, shall be used to establish the number of basis points that will
go into effect on November 1, 2007 and thereafter, as provided below:

4


--------------------------------------------------------------------------------


 

Leverage Ratio

 

Applicable Commitment Fee Rate

Less than .50 to 1.00

 

10.00 basis points

Greater than or equal to .50 to 1.00 but less than 1.00 to 1.00

 

12.50 basis points

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

15.00 basis points

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

20.00 basis points

Greater than or equal to 2.00 to 1.00

 

25.00 basis points

 

After November 1, 2007, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
Agent should have received, pursuant to Section 5.3(a) and (b) hereof, the
Consolidated financial statements of the Companies.  The above matrix does not
modify or waive, in any respect, the requirements of Section 5.7 hereof, the
rights of Agent and the Lenders to charge the Default Rate, or the rights and
remedies of Agent and the Lenders pursuant to Articles VII and VIII hereof. 
Notwithstanding anything herein to the contrary, during any period when
Borrowers shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall be the highest rate per
annum indicated in the above pricing grid regardless of the Leverage Ratio at
such time.

“Applicable Margin” means:

(a)           for the period from the Closing Date through October 31, 2007,
fifty (50.00) basis points; and

(b)           commencing with the Consolidated financial statements of IHS for
the fiscal quarter ending August 31, 2007, the number of basis points set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio, shall be used to establish the number of basis points that will
go into effect on November 1, 2007 and thereafter, as provided below:

Leverage Ratio

 

Applicable Margin

Less than .50 to 1.00

 

50.00 basis points

Greater than or equal to .50 to 1.00 but less than 1.00 to 1.00

 

62.50 basis points

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

75.00 basis points

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

100.00 basis points

Greater than or equal to 2.00 to 1.00

 

125.00 basis points

 

After November 1, 2007, changes to the Applicable Margin shall be effective on
the first day of each calendar month following the date upon which Agent should
have received, pursuant to

5


--------------------------------------------------------------------------------


Section 5.3(a) and (b) hereof, the Consolidated financial statements of the
Companies.  The above matrix does not modify or waive, in any respect, the
requirements of Section 5.7 hereof, the rights of Agent and the Lenders to
charge the Default Rate, or the rights and remedies of Agent and the Lenders
pursuant to Articles VII and VIII hereof.  Notwithstanding anything herein to
the contrary, during any period when Borrowers shall have failed to timely
deliver the Consolidated financial statements pursuant to Section 5.3(a) or (b)
hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof, until
such time as the appropriate Consolidated financial statements and Compliance
Certificate are delivered, the Applicable Margin shall be the highest rate per
annum indicated in the above pricing grid for Loans of that type regardless of
the Leverage Ratio at such time.

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit F.

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Agent) to handle certain
administrative matters in connection with this Agreement.

“Base Rate” means a rate per annum equal to the greater of (a) the Prime Rate or
(b) one-half of one percent (.50%) in excess of the Federal Funds Effective
Rate.  Any change in the Base Rate shall be effective immediately from and after
such change in the Base Rate.

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which Borrowers shall pay interest at a
rate based on the Base Rate.

“Borrower” means that term as defined in the first paragraph hereof.

“Borrower Investment Policy” means the Investment Policy Guidelines of IHS as in
effect as of the Closing Date, as set forth on Schedule 5 hereto, together with
such modifications as approved from time to time by the Board of Directors of
IHS, so long as such modifications are delivered to Agent within ninety (90)
days after the date of such modifications.

“Borrowers” means that term as defined in the first paragraph hereof.

“Business Day” means any day that is not a Saturday, Sunday or another day of
the year on which national banks are authorized or required to close, and, if
the applicable Business Day relates to a Eurodollar Loan, a day of the year on
which dealings in deposits are carried on in the London interbank Eurodollar
market and, if the applicable Business Day relates to an Alternate Currency, a
day of the year on which dealings in deposits are carried on in the relevant
Alternate Currency.

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, for the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company or as a dividend, return
of capital or other distribution (other than any stock

6


--------------------------------------------------------------------------------


dividend, stock split or other equity distribution payable only in capital stock
or other equity of such Company) in respect of such Company’s capital stock or
other equity interest; provided that Capital Distribution shall exclude (a) the
purchase of capital stock or other equity interest in order to effect, or as a
negotiated provision with respect to, an Acquisition and (b) the purchase (in an
arms-length transaction for no greater than fair market value) by a Company of
the minority interest of a Company other than IHS.

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents” means cash equivalents as determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the Securities Exchange Act of 1934, as then in effect), other than
the Current Holder Group, of shares representing more than thirty-three percent
(33%) of the aggregate ordinary Voting Power represented by the issued and
outstanding capital stock of IHS; (b) if IHS shall cease to own, directly or
indirectly, one hundred percent (100%) of the record and beneficial ownership of
each other Borrower (unless such other Borrower is merged out of existence
pursuant to Section 5.12(a) hereof, or shall no longer be a Borrower hereunder);
(c) the occupation of a majority of the seats (other than vacant seats) on the
board of directors or other governing body of IHS by Persons who were neither
(i) nominated by the board of directors or other governing body of such Borrower
nor (ii) appointed by directors so nominated or elected by a majority of
shareholders; or (d) the occurrence of a change in control, or other similar
provision, as defined in any Material Indebtedness Agreement.

“Closing Commitment Amount” means Three Hundred Eighty-Five Million Dollars
($385,000,000).

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

“Closing Fee Letter” means the Closing Fee Letter among US Borrowers and Agent,
dated as of the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in the issuance of Letters
of Credit pursuant to the Revolving Credit Commitment, up to the Total
Commitment Amount.

7


--------------------------------------------------------------------------------


“Commitment Increase Period” means the period from the Closing Date to the date
that is three months prior to the last day of the Commitment Period.

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 10.10 hereof).

“Commitment Period” means the period from the Closing Date to September 6, 2012,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article VIII hereof.

“Companies” means all Borrowers and all Subsidiaries of all Borrowers.

“Company” means a Borrower or a Subsidiary of a Borrower.

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.

“Confirmation of Guaranty of Payment” means each Confirmation of Guaranty of
Payment of Debt, each Second Confirmation of Guaranty of Payment of Debt, and
each Confirmation of Guaranty of Payment, executed and delivered by a Foreign
Guarantor of Payment in connection with the Original Amended Credit Agreement,
or on or after the Closing Date in connection with this Agreement, as the same
may from time to time be amended, restated or otherwise modified.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

“Consolidated” means the resultant consolidation of the financial statements of
IHS and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 6.13 hereof.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of IHS for such period, as determined on a Consolidated basis and in accordance
with GAAP.

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, Consolidated Net Earnings for such period
plus the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of (a) Consolidated Interest Expense, (b) Consolidated
Income Tax Expense, (c) Consolidated Depreciation and Amortization Charges, (d)
non-cash charges or expenses in connection with options, restricted

8


--------------------------------------------------------------------------------


stock or other equity level awards under any IHS incentive plan, (e) cash
non-recurring acquisition or restructuring charges or expenses related to
employee severance or facilities consolidation, in an aggregate amount of up to
Ten Million Dollars ($10,000,000) per fiscal year of IHS, and (f) (i) non-cash
losses or charges (including charges incurred pursuant to the refinancing of the
credit facility entered into in connection with the Original Credit Agreement,
the Original Amended Credit Agreement and this Agreement) that are unusual or
non-recurring, minus (ii) extraordinary or unusual one time gains; provided
that, for purposes of calculating the Leverage Ratio, a pro forma calculation of
Consolidated EBITDA shall be made and included in the calculation for Threshold
EBITDA Acquisitions made during such period.

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness (other
than net obligations under any Hedge Agreement), including, but not limited to,
current, long-term and Subordinated Indebtedness, if any, of IHS, as determined
on a Consolidated basis and in accordance with GAAP.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes paid or payable based on the gross or net income of IHS (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), and all franchise taxes of IHS, as determined on a
Consolidated basis and in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the interest expense of
IHS for such period, as determined on a Consolidated basis and in accordance
with GAAP.

“Consolidated Net Earnings” means, for any period, the net income (loss) of IHS
for such period, as determined on a Consolidated basis and in accordance with
GAAP.

“Consolidated Net Worth” means, at any date, the stockholders’ equity of IHS,
determined as of such date on a Consolidated basis and in accordance with GAAP.

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment) by the Fronting Lender of a Letter of Credit.

“Credit Party” means a Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment.

“Current Holder Group” means (a) TB Continuity II Trust, a trust formed under
the laws of the Cayman Islands (the “Trust”), and (b) other Persons that are
wholly-owned, directly or indirectly, by the Trust.

9


--------------------------------------------------------------------------------


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
applicable, all of the Lenders) in writing.

“Default Rate” means (a) with respect to any Loan, a rate per annum equal to two
percent (2%) in excess of the rate otherwise applicable thereto, and (b) with
respect to any other amount, if no rate is specified or available, a rate per
annum equal to two percent (2%) in excess of the Base Rate from time to time in
effect.

“Derived LIBOR Fixed Rate” means (a) with respect to a Eurodollar Loan, a rate
per annum equal to the sum of the Applicable Margin (from time to time in
effect) plus the Eurodollar Rate, and (b) with respect to an Alternate Currency
Loan, a rate per annum equal to the sum of the Applicable Margin (from time to
time in effect) plus the Alternate Currency Rate applicable to the relevant
Alternate Currency.

“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company, other than a sale, lease,
transfer or other disposition made by a Company pursuant to Section 5.12 hereof
or in the ordinary course of business.

“Dollar” or the $ sign means lawful money of the United States of America.

“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in an
Alternate Currency, determined by Agent on the basis of its spot rate at
approximately 11:00 A.M. (London time) on the date three Business Days before
the date of such Alternate Currency Loan, for the purchase of the relevant
Alternate Currency with Dollars for delivery on the date of such Alternate
Currency Loan or Letter of Credit, and (b) with respect to any other amount, if
such amount is denominated in Dollars, then such amount in Dollars and,
otherwise the Dollar equivalent of such amount, determined by Agent on the basis
of its spot rate at approximately 11:00 A.M. (London time) on the date for which
the Dollar equivalent amount of such amount is being determined, for the
purchase of the relevant Alternate Currency with Dollars for delivery on such
date; provided, however, that, in calculating the Dollar Equivalent for purposes
of determining (i) a Borrower’s obligation to prepay Loans and Letters of Credit
pursuant to Section 2.11 hereof, or (ii) a Borrower’s ability to request
additional Loans or Letters of Credit pursuant to the Commitment, Agent may, in
its discretion, on any Business Day selected by Agent (prior to payment in full
of the Obligations), calculate the Dollar Equivalent of each such Loan or Letter
of Credit.  Agent shall notify Administrative Borrower of the Dollar Equivalent
of such Alternate Currency Loan or any other amount, at the time that such
Dollar Equivalent shall have been determined.

“Domestic Guarantor of Payment” means each of the Companies designated a
“Domestic Guarantor of Payment” on Schedule 3 hereto, each of which is executing
and delivering (or has previously executed and delivered) a Guaranty of Payment,
and any other Domestic Subsidiary that shall deliver a Guaranty of Payment to
Agent subsequent to the Closing Date.

10


--------------------------------------------------------------------------------


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“EBITDA” means, for any period, in accordance with GAAP, the net earnings of a
Company (without giving effect to extraordinary losses or gains) for such period
plus the aggregate amounts deducted in determining such net earnings in respect
of (a) interest expense of such Company, (b) income taxes of such Company and
(c) the aggregate of all depreciation and amortization charges of such Company.

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not a Borrower, a
Subsidiary or an Affiliate.

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures, orders in
council, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by a Governmental Authority or by any
court, agency, instrumentality, regulatory authority or commission of any of the
foregoing concerning environmental health or safety and protection of, or
regulation of the discharge of substances into, the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable Event with
respect to any Pension Plan as to which notice is required to be provided to the
PBGC; (e) the withdrawal by a Controlled Group member from a Multiemployer Plan
in a “complete withdrawal” or a “partial withdrawal” (as such terms are defined
in ERISA Sections 4203 and 4205, respectively); (f) the involvement of, or
occurrence or existence of any event or condition that makes likely the
involvement of, a Multiemployer Plan in any reorganization under ERISA Section
4241; (g) the failure of an ERISA Plan (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 to be so qualified or the
failure of any “cash or deferred arrangement” under any such ERISA Plan to meet
the requirements of Code Section 401(k); (h) the taking by the PBGC of any steps
to terminate a Pension Plan or appoint a trustee to administer a Pension Plan,
or the taking by a Controlled Group member of any steps to terminate a Pension
Plan (other than in the ordinary course of business in connection with an
Acquisition); (i) the failure by a Controlled Group member or an ERISA Plan to
satisfy any requirements of law applicable to an ERISA Plan; (j) the
commencement, existence or threatening of a claim, action, suit, audit or
investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than (i) as required by ERISA

11


--------------------------------------------------------------------------------


Section 601, et. seq. or Code Section 4980B or (ii) anticipated by IHS in the
ordinary course of business.

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which Borrowers shall pay interest
at a rate based upon the Derived LIBOR Fixed Rate applicable to Eurodollar
Loans.

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) as of approximately 11:00 A.M.
(London time) three Business Days prior to the beginning of such Interest Period
pertaining to such Eurodollar Loan, as listed on British Bankers Association
Interest Rate LIBOR 01 or 02 as provided by Reuters or Bloomberg (or, if for any
reason such rate is unavailable from Reuters or Bloomberg, from any other
similar company or service that provides rate quotations comparable to those
currently provided by Reuters or Bloomberg) as the rate in the London interbank
market for Dollar deposits  in immediately available funds with a maturity
comparable to such Interest Period, provided that, in the event that such rate
quotation is not available for any reason, then the Eurodollar Rate shall be the
average (rounded upward to the nearest 1/16th of 1%) of the per annum rates at
which deposits in immediately available funds in Dollars for the relevant
Interest Period and in the amount of the Eurodollar Loan to be disbursed or to
remain outstanding during such Interest Period, as the case may be, are offered
to Agent (or an affiliate of Agent, in Agent’s discretion) by prime banks in any
Eurodollar market reasonably selected by Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), three Business Days prior
to the beginning of the relevant Interest Period pertaining to such Eurodollar
Loan; by (b) 1.00 minus the Reserve Percentage.

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VII hereof.

“Excluded Taxes” means, in the case of Agent and each Lender, taxes imposed on
or measured by its overall net income or branch profits, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which Agent or such Lender, as
the case may be, is organized or in which its principal office is located, or,
in the case of any Lender, in which its applicable lending office is located.

12


--------------------------------------------------------------------------------


“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer.  Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of IHS.

“Foreign Borrower” means each of the Foreign Subsidiaries of IHS set forth on
Schedule 2 hereto, together with any other Foreign Subsidiary of IHS that, on or
after the Closing Date, shall have satisfied, in the opinion of Agent, the
requirements of Section 2.13(a) hereof.

“Foreign Borrower Assumption Agreement” means each of the Foreign Borrower
Assumption Agreements executed by a Foreign Borrower after the Closing Date, in
the form of the attached Exhibit G, as the same may from time to time be
amended, restated or otherwise modified.

“Foreign Borrower Revolving Credit Note” means a Foreign Borrower Revolving
Credit Note in the form of the attached Exhibit B, executed and delivered by a
Foreign Borrower to each Lender pursuant to Section 2.4(b) hereof.

“Foreign Guarantor of Payment” means each of the Companies set forth on
Schedule 3 hereto that shall have been designated a “Foreign Guarantor of
Payment”, that are each executing and delivering (or has previously executed and
delivered) a Guaranty of Payment, or any other Foreign Subsidiary that shall
execute and deliver a Guaranty of Payment to Agent subsequent to the Closing
Date.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“Fronting Lender” means, as to any Letter of Credit transaction hereunder, Agent
as issuer of the Letter of Credit, or, in the event that Agent either shall be
unable to issue or shall agree that another Lender may issue, a Letter of
Credit, such other Lender as shall agree to issue the Letter of Credit in its
own name, but in each instance on behalf of the Lenders hereunder.

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis (other than with
respect to database costs, pension accounting and goodwill amortization)
consistent with the past accounting practices and procedures of IHS, subject to
absence of footnotes (with respect to interim statements) and year end
adjustments.

13


--------------------------------------------------------------------------------


“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

“Guaranteed Obligations” means that term as defined in Section 9.1 hereof.

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

“Guarantor of Payment” means a Domestic Guarantor of Payment or Foreign
Guarantor of Payment, or any other Person that shall deliver a Guaranty of
Payment to Agent subsequent to the Closing Date.

“Guaranty of Payment” means each Guaranty of Payment, each Amended and Restated
Guaranty of Payment and each Second Amended and Restated Guaranty of Payment, as
any of the foregoing may from time to time be executed and delivered on or after
the Closing Date in connection with this Agreement by the Guarantors of Payment,
as the same may from time to time be amended, restated or otherwise modified.

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, basis swap
agreement, cap, collar or floor agreement, or other interest rate management
device (including forward rate agreements) entered into by a Company with any
Person in connection with any Indebtedness of such Company, or (b) currency swap
agreement, forward currency purchase agreement or similar arrangement or
agreement designed to protect against fluctuations in currency exchange rates
entered into by a Company.

“Immaterial Subsidiary” means a Company that (a) is not a Credit Party, (b) has
annual revenue (including the revenue of all of the Subsidiaries of such
Company) of less than Five Million Dollars ($5,000,000), and (c) has aggregate
assets (including the assets of all of the Subsidiaries of such Company) of less
than Five Million Dollars ($5,000,000); provided that a Company shall not be
required to satisfy the requirements of subparts (b) and (c) hereof in order to
be deemed to be an Immaterial Subsidiary, so long as (i) such Company was
Acquired pursuant to an Acquisition permitted pursuant to this Agreement, (ii)
Borrowers notify Agent, within thirty (30) days after such Acquisition, that
Borrowers intend to dissolve such Company and distribute all of the assets of
such Company to a Credit Party within twelve (12) months after such Acquisition,
and (iii) such Company is dissolved, and all of its assets are distributed to a
Credit Party, within twelve (12) months after the date of such Acquisition.

14


--------------------------------------------------------------------------------


“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any Hedge Agreement, (f) all
synthetic leases, (g) all lease obligations (excluding operating leases) that
have been or should be capitalized on the books of such Company in accordance
with GAAP, (h) all obligations of such Company with respect to asset
securitization financing programs to the extent that there is recourse against
such Company or such Company is liable (contingent or otherwise) under any such
program, (i) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (j) all indebtedness of the types referred to in
subparts (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Company is a general partner or joint venturer, unless such
indebtedness is expressly made non-recourse to such Company, (k) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) hereof.

“Interest Adjustment Date” means the last day of each Interest Period.

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of IHS, on a Consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense.

“Interest Period” means, with respect to a LIBOR Fixed Rate Loan, the period
commencing on the date such LIBOR Fixed Rate Loan is made and ending on the last
day of such period, as selected by Administrative Borrower (or the appropriate
Foreign Borrower) pursuant to the provisions hereof, and thereafter (unless,
with respect to a Eurodollar Loan, such LIBOR Fixed Rate Loan is converted to a
Base Rate Loan) each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of such period,
as selected by Administrative Borrower (or the appropriate Foreign Borrower)
pursuant to the provisions hereof.  The duration of each Interest Period for a
LIBOR Fixed Rate Loan shall be one month, two months, three months or six
months, in each case as Administrative Borrower (or the appropriate Foreign
Borrower) may select upon notice, as set forth in Section 2.5 hereof; provided
that (a) if Administrative Borrower (or the appropriate Foreign Borrower) shall
fail to so select the duration of any Interest Period for a Eurodollar Loan at
least three Business Days prior to the Interest Adjustment Date applicable to
such Eurodollar Loan, Borrowers shall be deemed to have converted such
Eurodollar Loan to a Base Rate Loan at the end of the then current Interest
Period; and (b) each Alternate Currency Loan must be repaid on the last day of
the Interest Period applicable thereto.

“Joint Venture Subsidiary” means a joint venture of the Companies listed on
Schedule 5.20 hereto (or provided in written notice to Agent and the Lenders),
in which the Companies have Voting Power (or other ownership interest) of more
than fifty percent (50%) but

15


--------------------------------------------------------------------------------


less than one hundred percent (100%), which, by the terms of the agreement under
which such joint venture was created, is prohibited from entering into a
Guaranty of Payment without the consent of the other joint venture party.

“KeyBank” means KeyBank National Association, and its successors and assigns.

“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Fronting Lender and the Swing Line Lender.

“Letter of Credit” means a standby letter of credit that shall be issued (or has
been issued under the Original Amended Credit Agreement prior to the Closing
Date, and is outstanding and undrawn on the Closing Date) by the Fronting Lender
for the account of a Borrower or Guarantor of Payment, including amendments
thereto, if any, and shall have an expiration date no later than the earlier of
(a) one year after its date of issuance (provided that such Letter of Credit may
provide for the renewal thereof for additional one year periods), or (b) fifteen
(15) days prior to the last day of the Commitment Period.

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Twenty-Five Million Dollars ($25,000,000).

“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by Borrowers or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

“Leverage Ratio” means, as determined on a Consolidated basis and in accordance
with GAAP, the ratio of (a) Consolidated Funded Indebtedness (for the most
recently completed fiscal quarter of IHS) to (b) Consolidated EBITDA (for the
most recently completed four fiscal quarters of IHS).

“LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, hypothecation, encumbrance on, pledge or deposit of, or
conditional sale, leasing (other than operating leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

“Liquidity Amount” means, at any time, the sum of (a) (i) the Total Commitment
Amount, minus (ii) the Revolving Credit Exposure; plus (b) all unrestricted cash
on hand of IHS; plus (c) all Cash Equivalents of IHS having maturities of not
more than one year from the date of acquisition thereof; as determined on a
Consolidated basis and in accordance with GAAP.

“Loan” means a Revolving Loan or a Swing Loan granted to Borrowers by the
Lenders in accordance with Section 2.2(a) or (c) hereof.

16


--------------------------------------------------------------------------------


“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Confirmation of Guaranty of Payment, all documentation relating
to each Letter of Credit, the Agent Fee Letter and the Closing Fee Letter, as
any of the foregoing may from time to time be amended, restated or otherwise
modified or replaced, and any other document delivered pursuant thereto.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Companies
taken as a whole, or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights and remedies of Agent or the Lenders
hereunder or thereunder.

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies in excess of the amount of Ten Million Dollars
($10,000,000).

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases determined pursuant to Section 2.9(a) hereof,
increases pursuant to Section 2.9(b) hereof and assignments of interests
pursuant to Section 10.10 hereof; provided that the Maximum Amount for the Swing
Line Lender shall exclude the Swing Line Commitment (other than its pro rata
share), and the Maximum Amount of the Fronting Lender shall exclude the Letter
of Credit Commitment (other than its pro rata share). 

“Maximum Commitment Amount” means Five Hundred Million Dollars ($500,000,000).

“Maximum Rate” means that term as defined in Section 2.3(d) hereof.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to such
company.

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

“New Foreign Guarantor of Payment” means (a) Jane’s Information Group (Holdings)
Limited, a corporation organized under the laws of the United Kingdom, (b)
Jane’s Information Group Limited, a corporation organized under the laws of the
United Kingdom, and (c) IHS GmbH, a limited liability company organized under
the laws of Germany.

“Non-Credit Party” means a Company that is not a Credit Party.

“Non-Credit Party Exposure” means the aggregate amount, incurred on or after the
Closing Date, of loans by a Company to, investments by a Company in, guaranties
by a Company of Indebtedness of, and Letters of Credit issued to or for the
benefit of, a Foreign Subsidiary that is a Non-Credit Party.

17


--------------------------------------------------------------------------------


“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.

“Obligations” means, collectively, (a) all Indebtedness and other obligations
incurred by a Borrower to Agent, the Swing Line Lender, the Fronting Lender, or
any Lender (or any affiliate thereof) pursuant to this Agreement and the other
Loan Documents, and includes the principal of and interest on all Loans and all
obligations pursuant to Letters of Credit; (b) each extension, renewal or
refinancing of the foregoing, in whole or in part; (c) the commitment fee and
other fees, and any prepayment fees payable hereunder; and (d) all fees and
charges in connection with the Letters of Credit.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

“Original Amended Credit Agreement” means that term as defined in the first
Whereas paragraph hereof.

“Original Credit Agreement” means that term as defined in the first Whereas
paragraph hereof.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

“Permitted Foreign Subsidiary Loans and Investments” means:

(a)           the investments by IHS or a Domestic Subsidiary in a Foreign
Subsidiary that is not a Credit Party, existing as of the Closing Date and set
forth on Schedule 5.11 hereto;

18


--------------------------------------------------------------------------------


(b)           the loans by IHS or a Domestic Subsidiary to a Foreign Subsidiary
that is not a Credit Party, in such amounts existing as of the Closing Date and
set forth on Schedule 5.11 hereto;

(c)           any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Indebtedness of, a
Company that is a Credit Party;

(d)           any Non-Credit Party Exposure with respect to a Foreign Subsidiary
or any loan by a US Borrower to a Foreign Subsidiary, not otherwise permitted
under this definition, up to the aggregate amount of Twenty-Five Million Dollars
($25,000,000) for such Foreign Subsidiary so long as the Non-Credit Party
Exposure and loans by all US Borrowers to all Foreign Subsidiaries incurred
pursuant to this subpart (d) does not exceed the aggregate amount of Fifty
Million Dollars ($50,000,000) at any time outstanding; and

(e)           any investment by a Foreign Subsidiary that is a Non-Credit Party
in, or loan by a Foreign Subsidiary that is a Non-Credit Party to, a Company.

“Permitted Investment” means an investment (other than an investment entered
into in connection with the Borrower Investment Policy) of a Company in the
stock (or other debt or equity instruments) of a Person (other than a Credit
Party), so long as (a) the Company making the investment is a Credit Party; and
(b) the aggregate amount of all such investments of all Companies does not
exceed, at any time, an aggregate amount (as determined when each such
investment is made) of Twenty-Five Million Dollars ($25,000,000).

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

“Prime Rate” means the interest rate established from time to time by Agent as
Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Register” means that term as described in Section 10.10(i) hereof.

“Regularly Scheduled Payment Date” means the last day of each February, May,
August and November of each year.

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report furnished by any Credit Party, or any of its officers,
to Agent or the Lenders pursuant to or otherwise in connection with this
Agreement.

19


--------------------------------------------------------------------------------


“Reportable Event” means any of the events described in Section 4043 of ERISA
except where notice is waived by the PBGC.

“Requested Availability” means that term as defined in Section 2.13(a) hereof.

“Required Lenders” means the holders of at least fifty-one percent (51%) of (a)
during the Commitment Period, the Total Commitment Amount, and (b) after the
termination of the Commitment Period, the sum of (i) the aggregate outstanding
principal amount of Revolving Loans, (ii) the Letter of Credit Exposure and
(iii) the Swing Line Exposure; provided, however, that, if there shall be two or
more Lenders, Required Lenders shall constitute at least two Lenders.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities.  The Derived LIBOR Fixed Rate shall be adjusted automatically on
and as of the effective date of any change in the Reserve Percentage.

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any equity holder
(other than a Company) of a Company or Affiliate that is not in the ordinary
course of business and is inconsistent with past practices of such Company.

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) each Lender to make Revolving Loans up to the Maximum
Amount for such Lender, (b) the Fronting Lender to issue and each Lender to
participate in Letters of Credit pursuant to the Letter of Credit Commitment,
and (c) the Swing Line Lender to make and each Lender to participate in Swing
Loans pursuant to the Swing Line Commitment.

“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding, (b)
the Swing Line Exposure, and (c) the Letter of Credit Exposure.

20


--------------------------------------------------------------------------------


“Revolving Credit Note” means a US Borrower Revolving Credit Note or a Foreign
Borrower Revolving Credit Note.

“Revolving Loan” means a Loan granted to US Borrowers or a Foreign Borrower by
the Lenders in accordance with Section 2.2(a) hereof.

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

“Significant Asset Disposition” means a Disposition or a related series of
Dispositions in which the aggregate fair market value or book value, whichever
is greater, of the assets sold, leased, transferred or otherwise disposed of
shall be greater than or equal to five percent (5%) of the Consolidated total
assets of the Companies.

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated (by written terms or written agreement being, in either case,
in form and substance satisfactory to Agent and the Required Lenders) in favor
of the prior payment in full of the Obligations.

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Borrower or by one or more
other subsidiaries of such Borrower or by such Borrower and one or more
subsidiaries of such Borrower, (b) a partnership, limited liability company or
unlimited liability company of which a Borrower, one or more other subsidiaries
of such Borrower or such Borrower and one or more subsidiaries of such Borrower,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
a Borrower, one or more other subsidiaries of such Borrower or such Borrower and
one or more subsidiaries of such Borrower, directly or indirectly, has at least
a majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person. 
Unless otherwise specified, references to Subsidiary shall mean a Subsidiary of
IHS.

“Subsidiary Borrower” means a Borrower other than (a) IHS, or (b) a Foreign
Borrower.

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to US Borrowers up to the aggregate amount at any time outstanding
of Twenty Million Dollars ($20,000,000).

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

21


--------------------------------------------------------------------------------


“Swing Line Note” means the Swing Line Note in the form of the attached Exhibit
C, executed and delivered by US Borrowers pursuant to Section 2.4(c) hereof.

“Swing Loan” means a loan that shall be denominated in Dollars granted to US
Borrowers by the Swing Line Lender under the Swing Line Commitment in accordance
with Section 2.2(c) hereof.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) thirty (30) days after the date such Swing Loan is made, or (b) the last day
of the Commitment Period.

“Swiss Borrower” means Petroconsultants S.A., and its successors and permitted
assigns.

“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.

“Threshold EBITDA Acquisition” means an Acquisition, made after the Closing
Date, that generates EBITDA for the Company making such Acquisition or the
acquired Company in excess of negative Five Million Dollars (-$5,000,000).

“Total Commitment Amount” means the Closing Commitment Amount, as such amount
may be increased up to the Maximum Commitment Amount pursuant to Section 2.9(b)
hereof; provided that, for the purposes of determining the Total Commitment
Amount, Agent may, in its discretion, calculate the Dollar Equivalent of any
Alternate Currency Loan on any Business Day selected by Agent.

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

“UK Borrower” means IHS Group Holdings Limited and Technical Indexes Limited,
and their respective successors and permitted assigns.

“US Borrower” means that term as defined in the first paragraph hereof.

“US Borrower Revolving Credit Note” means a US Borrower Revolving Credit Note in
the form of the attached Exhibit A, executed and delivered by US Borrowers to
each Lender pursuant to Section 2.4(a) hereof.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the

22


--------------------------------------------------------------------------------


ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
limited liability company, unlimited liability company or other entity, all of
the securities or other ownership interest of which having ordinary Voting Power
to elect a majority of the board of directors, or other persons performing
similar functions, are at the time directly or indirectly owned by such Person.

Section 1.2.  Accounting Terms.  Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.

Section 1.3.  Terms Generally.  The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

Section 2.1.  Amount and Nature of Credit.

(a)           Subject to the terms and conditions of this Agreement, the
Lenders, during the Commitment Period and to the extent hereinafter provided,
shall make Loans to Borrowers, participate in Swing Loans made by the Swing Line
Lender to US Borrowers and issue or participate in Letters of Credit at the
request of Administrative Borrower, in such aggregate amount as Borrowers shall
request pursuant to the Commitment; provided, however, that in no event shall
the Revolving Credit Exposure be in excess of the Total Commitment Amount.

(b)           Each Lender, for itself and not one for any other, agrees to make
Loans, participate in Swing Loans, and issue or participate in Letters of
Credit, during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrowers or the issuance of a Letter of Credit:

(i)            the Dollar Equivalent of the aggregate outstanding principal
amount of Revolving Loans made by such Lender, when combined with such Lender’s
pro rata share of the Letter of Credit Exposure and the Swing Line Exposure
shall not be in excess of the Maximum Amount for such Lender; and

(ii)           the aggregate outstanding principal amount of Revolving Loans
made by such Lender shall represent that percentage of the aggregate principal
amount then outstanding on all Revolving Loans, together with such Lender’s
interest in the Letter of Credit Exposure and the Swing Line Exposure that shall
be such Lender’s Commitment Percentage.

23


--------------------------------------------------------------------------------


Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

(c)           The Loans may be made as Revolving Loans as described in Section
2.2 (a) hereof and as Swing Loans as described in Section 2.2 (c) hereof, and
Letters of Credit may be issued in accordance with Section 2.2(b) hereof.

Section 2.2.  Revolving Credit.

(a)           Revolving Loans.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Lenders shall make a Revolving Loan
or Revolving Loans to US Borrowers or a Foreign Borrower in such amount or
amounts as Administrative Borrower, through an Authorized Officer, may from time
to time request, but not exceeding in aggregate principal amount at any time
outstanding hereunder the Total Commitment Amount, when such Revolving Loans are
combined with the Letter of Credit Exposure and the Swing Line Exposure;
provided, however, that Borrowers shall not request any Alternate Currency Loan
(and the Lenders shall not be obligated to make an Alternate Currency Loan) if,
after giving effect thereto, the Alternate Currency Exposure would exceed the
Alternate Currency Maximum Amount.  Borrowers shall have the option, subject to
the terms and conditions set forth herein, to borrow Revolving Loans, maturing
on the last day of the Commitment Period, by means of any combination of Base
Rate Loans, Eurodollar Loans or Alternate Currency Loans.  With respect to each
Alternate Currency Loan, subject to the other provisions of this Agreement, US
Borrowers or the appropriate Foreign Borrower, as applicable, shall receive all
of the proceeds of such Alternate Currency Loan in one Alternate Currency and
repay such Alternate Currency Loan in the same Alternate Currency.  Subject to
the provisions of this Agreement, Borrowers shall be entitled under this Section
2.2(a) to borrow funds, repay the same in whole or in part and re-borrow
hereunder at any time and from time to time during the Commitment Period.

(b)           Letters of Credit.

(i)            Generally.  Subject to the terms and conditions of this
Agreement, during the Commitment Period (and prior to the Commitment Period with
respect to Letters of Credit issued under the Original Amended Credit Agreement
and outstanding and undrawn on the Closing Date), the Fronting Lender shall, in
its own name, on behalf of the Lenders, issue such Letters of Credit for the
account of a Credit Party, as Administrative Borrower may from time to time
request.  Administrative Borrower shall not request any Letter of Credit (and
the Fronting Lender shall not be obligated to issue any Letter of Credit) if,
after giving effect thereto, (A) the Letter of Credit Exposure would exceed the
Letter of Credit Commitment, (B) the Revolving Credit Exposure would exceed the
Total Commitment Amount, or (C) with respect to a request for a Letter of Credit
to be issued in an Alternate Currency, the Alternate Currency Exposure would
exceed the Alternate Currency Maximum Amount.  The issuance of each Letter of
Credit shall confer upon each Lender the benefits and liabilities of a
participation

24


--------------------------------------------------------------------------------


consisting of an undivided pro rata interest in the Letter of Credit to the
extent of such Lender’s Commitment Percentage.

(ii)           Request for Letter of Credit.  Each request for a Letter of
Credit shall be delivered to Agent (and to the Fronting Lender, if the Fronting
Lender is a Lender other than Agent) by an Authorized Officer not later than
11:00 A.M. (Mountain time) three Business Days prior to the date of the proposed
issuance of the Letter of Credit.  Each such request shall be in a form
acceptable to Agent (and the Fronting Lender, if the Fronting Lender is a Lender
other than Agent) and shall specify the face amount thereof, the account party,
the beneficiary, the requested date of issuance, amendment, renewal or
extension, the expiry date thereof, the Alternate Currency if a Letter of Credit
denominated in an Alternate Currency is requested, and the nature of the
transaction or obligation to be supported thereby.  Concurrently with each such
request, Administrative Borrower, and any Credit Party for whose account the
Letter of Credit is to be issued (which may be a Borrower or a Guarantor of
Payment), shall execute and deliver to the Fronting Lender an appropriate
application and agreement, being in the standard form of the Fronting Lender for
such letters of credit, as amended to conform to the provisions of this
Agreement if required by Agent.  Agent shall give the Fronting Lender and each
Lender notice of each such request for a Letter of Credit.

(iii)          Letter of Credit Fees.  With respect to each Letter of Credit and
the drafts thereunder, if any, whether issued for the account of a Borrower or
any other Credit Party, US Borrowers agree (and each Foreign Borrower agrees to
pay, with respect to Letters of Credit issued for its own account) to (A) pay to
Agent, for the pro rata benefit of the Lenders, a non-refundable commission
based upon the face amount of such Letter of Credit, which shall be paid
quarterly in arrears, on each Regularly Scheduled Payment Date, at the rate per
annum of the Applicable Margin (in effect on such Regularly Scheduled Payment
Date) multiplied by the face amount of such Letter of Credit; (B) pay to Agent,
for the sole benefit of the Fronting Lender, an additional Letter of Credit fee,
which shall be paid on each date that such Letter of Credit shall be issued,
amended or renewed at the rate of one-eighth percent (1/8%) of the face amount
of such Letter of Credit; and (C) pay to Agent, for the sole benefit of the
Fronting Lender, such other issuance, amendment, negotiation, draw, acceptance,
telex, courier, postage and similar transactional fees as are generally charged
by the Fronting Lender under its fee schedule as in effect from time to time.

(iv)          Refunding of Letters of Credit with Revolving Loans.  Whenever a
Letter of Credit shall be drawn, US Borrowers, and any Foreign Borrower for
whose account such Letter of Credit was issued, shall immediately reimburse the
Fronting Lender for the amount drawn.  In the event that the amount drawn is not
in an Alternate Currency and shall not have been reimbursed by such Borrowers,
as applicable, within one Business Day of the drawing of such Letter of Credit,
at the sole option of Agent (and the Fronting Lender, if the Fronting Lender is
a Lender other than Agent), such Borrowers shall be deemed to have requested a
Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.5 hereof
(other than the requirement set forth in Section 2.5(d) hereof), in the amount
drawn.  Such Revolving Loan shall be evidenced by the Revolving Credit Notes

25


--------------------------------------------------------------------------------


(or, if a Lender has not requested a Revolving Credit Note, by the records of
Agent and such Lender).  Each Lender agrees, to make a Revolving Loan on the
date of such notice, subject to no conditions precedent whatsoever.  Each Lender
acknowledges and agrees that its obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(b)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Fronting
Lender, of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  Borrowers irrevocably authorize and instruct Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(iv) to reimburse, in full
(other than the Fronting Lender’s pro rata share of such borrowing), the
Fronting Lender for the amount drawn on such Letter of Credit.  Each such
Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise requested
by and available to Borrowers hereunder.  Each Lender is hereby authorized to
record on its records relating to its Revolving Credit Note (or if such Lender
has not requested a Revolving Credit Note, its records relating to Revolving
Loans) such Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.

(v)           Participation in Letters of Credit.  If, for any reason, Agent
(and the Fronting Lender if the Fronting Lender is a Lender other than Agent)
shall be unable to or, in the opinion of Agent, it shall be impracticable to,
convert any Letter of Credit to a Revolving Loan pursuant to the preceding
subsection or if the amount not reimbursed is a Letter of Credit drawn in an
Alternate Currency, Agent (and the Fronting Lender if the Fronting Lender is a
Lender other than Agent) shall have the right to request that each Lender
purchase a participation in the amount due with respect to such Letter of
Credit, and Agent shall promptly notify each Lender thereof (by facsimile or
telephone, confirmed in writing).  Upon such notice, but without further action,
the Fronting Lender hereby agrees to grant to each Lender, and each Lender
hereby agrees to acquire from the Fronting Lender, an undivided participation
interest in the amount due with respect to such Letter of Credit in an amount
equal to such Lender’s Commitment Percentage of the principal amount due with
respect to such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to Agent, for the account of the
Fronting Lender, such Lender’s ratable share of the amount due with respect to
such Letter of Credit (determined in accordance with such Lender’s Commitment
Percentage).  Each Lender acknowledges and agrees that its obligation to acquire
participations in the amount due under any Letter of Credit that is drawn but
not reimbursed by Borrowers pursuant to this subsection (v) shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of  Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  Each Lender shall comply with its obligation under this subsection
(v) by wire transfer of immediately available funds in Dollars (except in the

26


--------------------------------------------------------------------------------


case of a Letter of Credit issued and drawn in an Alternate Currency, and, in
such case, in such Alternate Currency), in the same manner as provided in
Section 2.5 hereof with respect to Revolving Loans.  Each Lender is hereby
authorized to record on its records such Lender’s pro rata share of the amounts
paid and not reimbursed on the Letters of Credit.

(c)           Swing Loans.

(i)            Generally.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Swing Line Lender shall make a
Swing Loan or Swing Loans to US Borrowers in such amount or amounts as
Administrative Borrower, through an Authorized Officer, may from time to time
request; provided that Administrative Borrower shall not request any Swing Loan
if, after giving effect thereto, (A) the Revolving Credit Exposure would exceed
the Total Commitment Amount, or (B) the Swing Line Exposure would exceed the
Swing Line Commitment.  Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto.  Each Swing Loan shall be made in
Dollars.

(ii)           Refunding of Swing Loans.  If the Swing Line Lender so elects, by
giving notice to Administrative Borrower and the Lenders, US Borrowers agree
that the Swing Line Lender shall have the right, in its sole discretion, to
require that any Swing Loan be refinanced as a Revolving Loan.  Such Revolving
Loan shall be a Base Rate Loan unless otherwise requested by and available to US
Borrowers hereunder.  Upon receipt of such notice by US Borrowers and the
Lenders, US Borrowers shall be deemed, on such day, to have requested a
Revolving Loan in the principal amount of the Swing Loan in accordance with
Sections 2.2(a) and 2.5 hereof (other than the requirement set forth in Section
2.5(d) hereof).  Such Revolving Loan shall be evidenced by the Revolving Credit
Notes (or, if a Lender has not requested a Revolving Credit Note, by the records
of Agent and such Lender).  Each Lender agrees to make a Revolving Loan on the
date of such notice, subject to no conditions precedent whatsoever.  Each Lender
acknowledges and agrees that the obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Swing
Line Lender, of the proceeds of such Revolving Loan shall be made without any
offset, abatement, recoupment, counterclaim, withholding or reduction whatsoever
and whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  US Borrowers irrevocably authorize and instruct Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(c)(ii) to repay in full
such Swing Loan.  Each Lender is hereby authorized to record on its records
relating to its US Borrower Revolving Credit Note (or, if such Lender has not
requested a Revolving Credit Note, its records relating to Revolving Loans) such
Lender’s pro rata share of the amounts paid to refund such Swing Loan.

(iii)          Participation in Swing Loans.  If, for any reason, Agent is
unable to or, in the opinion of Agent, it is impracticable to, convert any Swing
Loan to a Revolving Loan

27


--------------------------------------------------------------------------------


pursuant to the preceding Section 2.2(c)(ii), then on any day that a Swing Loan
is outstanding (whether before or after the maturity thereof), Agent shall have
the right to request that each Lender purchase a participation in such Swing
Loan, and Agent shall promptly notify each Lender thereof (by facsimile or
telephone, confirmed in writing).  Upon such notice, but without further action,
the Swing Line Lender hereby agrees to grant to each Lender, and each Lender
hereby agrees to acquire from the Swing Line Lender, an undivided participation
interest in such Swing Loan in an amount equal to such Lender’s Commitment
Percentage of the principal amount of such Swing Loan.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to Agent, for the
benefit of the Swing Line Lender, such Lender’s ratable share of such Swing Loan
(determined in accordance with such Lender’s Commitment Percentage).  Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swing Loans pursuant to this Section 2.2(c)(iii) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated.  Each
Lender shall comply with its obligation under this Section 2.2(c)(iii) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.5 hereof with respect to Revolving Loans to be made by such Lender.

Section 2.3.  Interest.

(a)           Revolving Loans.

(i)            Base Rate Loan.  The appropriate Borrower or Borrowers shall pay
interest on the unpaid principal amount of a Base Rate Loan outstanding from
time to time from the date thereof until paid at the Base Rate from time to time
in effect.  Interest on such Base Rate Loan shall be payable, commencing
November 30, 2007, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof.

(ii)           LIBOR Fixed Rate Loans.  The appropriate Borrower or Borrowers
shall pay interest on the unpaid principal amount of each LIBOR Fixed Rate Loan
outstanding from time to time, fixed in advance on the first day of the Interest
Period applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin), at the Derived LIBOR
Fixed Rate.  Interest on such LIBOR Fixed Rate Loan shall be payable on each
Interest Adjustment Date with respect to an Interest Period (provided that if an
Interest Period shall exceed three months, the interest must be paid every three
months, commencing three months from the beginning of such Interest Period).

(b)           Swing Loans.  US Borrowers shall pay interest to Agent, for the
sole benefit of the Swing Line Lender (and any Lender that shall have purchased
a participation in such Swing

28


--------------------------------------------------------------------------------


Loan), on the unpaid principal amount of each Swing Loan outstanding from time
to time from the date thereof until paid at the Base Rate from time to time in
effect.  Interest on each Swing Loan shall be payable on the Swing Loan Maturity
Date applicable thereto. Each Swing Loan shall bear interest for a minimum of
one day.

(c)           Default Rate.  Anything herein to the contrary notwithstanding, if
an Event of Default shall occur hereunder and during the continuance thereof,
upon the election of the Required Lenders (i) the principal of each Loan and the
unpaid interest thereon shall bear interest, until paid, at the Default Rate,
(ii) the fee for the aggregate undrawn amount of all issued and outstanding
Letters of Credit shall be increased by two percent (2%) in excess of the rate
otherwise applicable thereto, and (iii) in the case of any other amount not paid
when due from Borrowers hereunder or under any other Loan Document, such amount
shall bear interest at the Default Rate; provided that, during an Event of
Default under Section 7.1 or 7.12 hereof, the applicable Default Rate shall
apply without any election or action on the part of Agent or any Lender.

(d)           Limitation on Interest.  In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower.  In determining
whether the interest contracted for, charged, or received by Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations, so long as the foregoing does not adversely affect a Borrower.

Section 2.4.  Evidence of Indebtedness.

(a)           US Borrower Revolving Loans.  Upon the request of a Lender, to
evidence the obligation of US Borrowers to repay the Base Rate Loans and LIBOR
Fixed Rate Loans made by such Lender and to pay interest thereon, US Borrowers
shall execute a US Borrower Revolving Credit Note, payable to the order of such
Lender in the principal amount of its Revolving Credit Commitment or, if less,
the aggregate unpaid principal amount of Revolving Loans made by such Lender;
provided that the failure of a Lender to request a Revolving Credit Note shall
in no way detract from US Borrowers’ obligations to such Lender hereunder.

(b)           Foreign Borrower Revolving Loans.  Upon the request of a Lender,
to evidence the obligation of each Foreign Borrower to repay the Base Rate Loans
and LIBOR Fixed Rate Loans made by such Lender and to pay interest thereon each
Foreign Borrower Revolving Credit Note, payable to the order of such Lender in
the principal amount of its Revolving Credit Commitment or, if less, the
aggregate unpaid principal amount of Revolving Loans made to such Foreign
Borrower by such Lender; provided that the failure of a Lender to request a
Foreign

29


--------------------------------------------------------------------------------


Borrower Revolving Credit Note shall in no way detract from such Foreign
Borrower’s obligations to such Lender hereunder.

(c)           Swing Loan.  Upon the request of the Swing Line Lender, to
evidence the obligation of US Borrowers to repay the Swing Loans and to pay
interest thereon, US Borrowers shall execute a Swing Line Note, and payable to
the order of the Swing Line Lender in the principal amount of the Swing Line
Commitment, or, if less, the aggregate unpaid principal amount of Swing Loans
made by the Swing Line Lender; provided that the failure of the Swing Line
Lender to request a Swing Line Note shall in no way detract from US Borrowers’
obligations to the Swing Line Lender hereunder.

Section 2.5.  Notice of Credit Event; Funding of Loans.

(a)           Notice of Credit Event.  Administrative Borrower, through an
Authorized Officer, shall provide to Agent a Notice of Loan prior to (i) 11:00
A.M. (Mountain time) on the proposed date of borrowing or conversion of any Base
Rate Loan, (ii) 11:00 A.M. (Mountain time) three Business Days prior to the
proposed date of borrowing, conversion or continuation of any LIBOR Fixed Rate
Loan, and (iii) 2:00 P.M. (Mountain time) on the proposed date of borrowing of
any Swing Loan; provided, however, that an Authorized Officer of Administrative
Borrower may verbally request a Loan, so long as a Notice of Loan is received by
the end of the same Business Day, and, if Agent or any Lender provides funds or
initiates funding based upon such verbal request, Administrative Borrower shall
bear the risk with respect to any information regarding such funding that is
later determined to have been incorrect.  Borrowers shall comply with the notice
provisions set forth in Section 2.2(b) hereof with respect to Letters of Credit.

(b)           Funding of Loans.  Agent shall notify each Lender of the date,
amount, type of currency and Interest Period (if applicable) promptly upon the
receipt of a Notice of Loan, and, in any event, by 2:00 P.M. (Mountain time) on
the date such Notice of Loan is received.  On the date that the Credit Event set
forth in such Notice of Loan is to occur, each such Lender shall provide to
Agent, not later than 3:00 P.M. (Mountain time), the amount in Dollars, or, with
respect to an Alternate Currency, in the applicable Alternate Currency, in
federal or other immediately available funds, required of it.  If Agent shall
elect to advance the proceeds of such Loan prior to receiving funds from such
Lender, Agent shall have the right, upon prior notice to Administrative
Borrower, to debit any account of any US Borrower or otherwise receive such
amount from US Borrowers or the appropriate Foreign Borrower, promptly after
demand, in the event that such Lender shall fail to reimburse Agent in
accordance with this subsection.  Agent shall also have the right to receive
interest from such Lender at the Federal Funds Effective Rate in the event that
such Lender shall fail to provide its portion of the Loan on the date requested
and Agent shall elect to provide such funds.

(c)           Conversion of Loans.  At the request of Administrative Borrower to
Agent, subject to the notice and other provisions of this Section 2.5, the
Lenders shall convert a Base Rate Loan to one or more Eurodollar Loans at any
time and shall convert a Eurodollar Loan to a Base Rate Loan on any Interest
Adjustment Date applicable thereto.  Swing Loans may be converted by the Swing
Line Lender to Revolving Loans in accordance with Section 2.2(c)(ii)

30


--------------------------------------------------------------------------------


hereof.  No Alternate Currency Loan may be converted to a Base Rate Loan or
Eurodollar Loan and no Base Rate Loan or Eurodollar Loan may be converted to an
Alternate Currency Loan.

(d)           Minimum Amount.  Each request for:

(i)            a Base Rate Loan shall be in an amount of not less than Three
Million Dollars ($3,000,000), increased by increments of One Million Dollars
($1,000,000);

(ii)           a LIBOR Fixed Rate Loan shall be in an amount (or, with respect
to an Alternate Currency Loan, the Dollar Equivalent (or, in the discretion of
Agent, such approximately comparable amount as shall result in a rounded
number)) of not less than Three Million Dollars ($3,000,000), increased by
increments of One Million Dollars ($1,000,000) (or, with respect to an Alternate
Currency Loan, the Dollar Equivalent (or, in the discretion of Agent, such
approximately comparable amount as shall result in a rounded number)); and

(iii)          a Swing Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000).

(e)           Interest Periods.  Borrowers shall not request that LIBOR Fixed
Rate Loans be outstanding for more than twelve (12) different Interest Periods
at the same time.

Section 2.6.  Payment on Loans and Other Obligations.

(a)           Payments Generally.  Each payment made hereunder by a Credit Party
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever.

(b)           Payments in Alternate Currency from Borrowers.  With respect to
any Alternate Currency Loan or any Letter of Credit payable in an Alternate
Currency, all payments (including prepayments) to any Lender of the principal of
or interest on such Alternate Currency Loan or Letter of Credit shall be made in
the same Alternate Currency as the original Loan or Letter of Credit.  All such
payments shall be remitted by Borrowers to Agent, at the address of Agent for
notices referred to in Section 10.4 hereof (or at such other office or account
as designated in writing by Agent to Administrative Borrower), for the account
of the Lenders (or the Fronting Lender, as appropriate) not later than 11:00
A.M. (Mountain time) on the due date thereof in same day funds.  Any such
payments received by Agent after 11:00 A.M. (Mountain time) shall be deemed to
have been made and received on the next Business Day.

(c)           Payments in Dollars from Borrowers.  With respect to (i) any Loan
(other than an Alternate Currency Loan), or (ii) any other payment to Agent and
the Lenders that shall not be covered by subsection (b) above, all such payments
(including prepayments) to Agent of the principal of or interest on such Loan or
other payment, including but not limited to principal, interest, fees or any
other amount owed by any Borrower under this Agreement, shall be made in
Dollars.  All payments described in this subsection (c) shall be remitted to
Agent, at the address of Agent for notices referred to in Section 10.4 hereof
for the account of the Lenders (or the

31


--------------------------------------------------------------------------------


Fronting Lender or the Swing Line Lender, as appropriate) not later than 11:00
A.M. (Mountain time) on the due date thereof in immediately available funds. 
Any such payments received by Agent after 11:00 A.M. (Mountain time) shall be
deemed to have been made and received on the next Business Day.

(d)           Payments to Lenders from Agent.  Upon Agent’s receipt of payments
hereunder, Agent shall immediately distribute to each Lender its (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender or, with
respect to Letters of Credit, certain of which payments shall be paid to the
Fronting Lender) their respective ratable shares, if any, of the amount of
principal, interest, and commitment and other fees received by Agent for the
account of such Lender.  Payments received by Agent in Dollars shall be
delivered to the Lenders in Dollars in immediately available funds.  Payments
received by Agent in any Alternate Currency shall be delivered to the Lenders in
such Alternate Currency in same day funds.  Each Lender shall record any
principal, interest or other payment, the principal amounts of Base Rate Loans,
LIBOR Fixed Rate Loans, Swing Loans and Letters of Credit, the type of currency
for each Loan, all prepayments and the applicable dates, including Interest
Periods, with respect to the Loans made, and payments received by such Lender,
by such method as such Lender may generally employ; provided, however, that
failure to make any such entry shall in no way detract from the obligations of
Borrowers under this Agreement or any Note.  The aggregate unpaid amount of
Loans, types of Loans, Interest Periods and similar information with respect to
the Loans and Letters of Credit set forth on the records of Agent shall be
rebuttably presumptive evidence with respect to such information, including the
amounts of principal, interest and fees owing to each Lender.

(e)           Timing of Payments.  Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided that,
with respect to a LIBOR Fixed Rate Loan, if the next Business Day shall fall in
the succeeding calendar month, such payment shall be made on the preceding
Business Day and the relevant Interest Period shall be adjusted accordingly.

Section 2.7.  Prepayment.

(a)           Right to Prepay.  Borrowers shall have the right at any time or
from time to time to prepay, on a pro rata basis for all of the Lenders, all or
any part of the principal amount of the Revolving Loans then outstanding, as
designated by Borrowers.  Such payment shall include interest accrued on the
amount so prepaid to the date of such prepayment and any amount payable under
Article III hereof with respect to the amount being prepaid.  Borrowers shall
have the right, at any time or from time to time, to prepay, for the benefit of
the Swing Line Lender (and any Lender that has purchased a participation in such
Swing Loan), all or any part of the principal amount of the Swing Loans then
outstanding, as designated by Borrowers, plus interest accrued on the amount so
prepaid to the date of such prepayment.  Prepayments of Base Rate Loans shall be
without any premium or penalty, other than any prepayment fees, penalties or
other charges that may be contained in any Hedge Agreement.

32


--------------------------------------------------------------------------------


(b)           Notice of Prepayment.  Administrative Borrower shall give Agent
notice of prepayment of a Base Rate Loan or Swing Loan by no later than 1:00
P.M. (Mountain time) one Business Day before the Business Day on which such
prepayment is to be made and written notice of the prepayment of any LIBOR Fixed
Rate Loan not later than 1:00 P.M. (Mountain time) three Business Days before
the Business Day on which such prepayment is to be made.

(c)           Minimum Amount.  Each prepayment of a LIBOR Fixed Rate Loan shall
be in the principal amount of not less than One Million Dollars ($1,000,000), or
the principal amount of such Loan (or, with respect to an Alternate Currency
Loan, the Dollar Equivalent (rounded to a comparable amount) of such amount) or,
with respect to a Swing Loan, the principal balance of such Swing Loan, except
in the case of a mandatory payment pursuant to Section 2.11 hereof or Article
III hereof.

Section 2.8.  Commitment and Other Fees.

(a)           Commitment Fee.  US Borrowers shall pay to Agent, for the ratable
account of the Lenders, as a consideration for the Commitment, a commitment fee
from the Closing Date to and including the last day of the Commitment Period,
payable quarterly, at a rate per annum equal to (i) the Applicable Commitment
Fee Rate in effect on the payment date, multiplied by (ii) (A) the average daily
Total Commitment Amount in effect during such quarter, minus (B) the average
daily Revolving Credit Exposure (exclusive of the Swing Line Exposure) during
such quarter.  The commitment fee shall be payable in arrears, on November 30,
2007 and continuing on each Regularly Scheduled Payment Date thereafter, and on
the last day of the Commitment Period.

(b)           Agent Fee.  US Borrowers shall pay to Agent, for its sole benefit,
the fees set forth in the Agent Fee Letter.

Section 2.9.  Modifications to Commitment.

(a)           Optional Reduction of Commitment.  Borrowers may at any time and
from time to time permanently reduce in whole or ratably in part the Total
Commitment Amount to an amount not less than the then existing Revolving Credit
Exposure, by Administrative Borrower giving Agent not fewer than three Business
Days’ written notice of such reduction, provided that any such partial reduction
shall be in an aggregate amount, for all of the Lenders, of not less than Five
Million Dollars ($5,000,000), increased by increments of One Million Dollars
($1,000,000).  Agent shall promptly notify each Lender of the date of each such
reduction and such Lender’s proportionate share thereof.  After each such
partial reduction, the commitment fees payable hereunder shall be calculated
upon the Total Commitment Amount as so reduced.  If Borrowers reduce in whole
the Total Commitment Amount on the effective date of such reduction (the
appropriate Borrowers having prepaid in full the unpaid principal balance, if
any, of the Loans, together with all interest (if any) and commitment and other
fees accrued and unpaid with respect thereto, and provided that no Letter of
Credit Exposure or Swing Line Exposure shall exist), all of the Notes shall be
delivered to Agent marked “Canceled” and Agent shall redeliver such Notes to
Administrative Borrower.  Any partial reduction in the Total Commitment Amount
shall be effective during the remainder of the Commitment Period.

33


--------------------------------------------------------------------------------


(b)           Increase in Commitment.  At any time during the Commitment
Increase Period, Administrative Borrower may request that Agent increase the
Total Commitment Amount from the Closing Commitment Amount up to an amount that
shall not exceed the Maximum Commitment Amount by either, at the option of
Administrative Borrower, (i) increasing, for one or more Lenders, with their
prior written consent, their respective amounts of the Revolving Credit
Commitment, or (ii) including one or more Additional Lenders, acceptable to
Administrative Borrower, each with a new Revolving Credit Commitment, as a party
to this Agreement (collectively, the “Additional Commitment”); provided that the
existing Lenders shall be given the opportunity to provide the Additional
Commitments prior to the inclusion of any Additional Lenders.  During the
Commitment Increase Period, all of the Lenders agree that Agent, in its sole
discretion, may permit one or more Additional Commitments upon satisfaction of
the following requirements: (A) each Additional Lender, if any, shall execute an
Additional Lender Assumption Agreement, (B) Agent shall provide to each Lender a
revised Schedule 1 to this Agreement, including revised Commitment Percentages
for each of the Lenders, if appropriate, at least three Business Days prior to
the date of effectiveness of such Additional Commitments (each an “Additional
Lender Assumption Effective Date”), and (C) US Borrowers and, as appropriate,
each Foreign Borrower shall execute and deliver to Agent and the Lenders such
replacement or additional Revolving Credit Notes as shall be required by Agent. 
The Lenders hereby authorize Agent to execute each Additional Lender Assumption
Agreement on behalf of the Lenders.  On each Additional Lender Assumption
Effective Date, the Lenders shall make adjustments among themselves with respect
to the Revolving Loans then outstanding and amounts of principal, interest,
commitment fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of Agent, in order to reallocate among such Lenders
such outstanding amounts, based on the revised Commitment Percentages and to
otherwise carry out fully the intent and terms of this Section 2.9(b).  In
connection therewith, it is understood and agreed that the Maximum Amount of any
Lender will not be increased (or decreased except pursuant to Section 2.9(a)
hereof) without the prior written consent of such Lender.  Borrowers shall not
request any increase in the Total Commitment Amount pursuant to this Section
2.9(b) if a Default or an Event of Default shall then exist, or immediately
after giving effect to any such increase would exist.

Section 2.10.  Computation of Interest and Fees.  With the exception of Base
Rate Loans, interest on Loans and commitment and other fees and charges
hereunder shall be computed on the basis of a year having three hundred sixty
(360) days and calculated for the actual number of days elapsed.  With respect
to Base Rate Loans, interest shall be computed on the basis of a year having
three hundred sixty-five (365) days or three hundred sixty-six (366) days, as
the case may be, and calculated for the actual number of days elapsed.

Section 2.11.  Mandatory Payment.

(a)           Revolving Credit Exposure.  If, at any time, the Revolving Credit
Exposure shall exceed the Total Commitment Amount as then in effect, US
Borrowers (and the appropriate Foreign Borrowers) shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Loans sufficient to bring the Revolving Credit Exposure
within the Total Commitment Amount.

34


--------------------------------------------------------------------------------


(b)           Swing Line Exposure.  If, at any time, the Swing Line Exposure
shall exceed the Swing Line Commitment, US Borrowers shall, as promptly as
practicable, but in no event later than the next Business Day, prepay an
aggregate principal amount of the Swing Loans sufficient to bring the Swing Line
Exposure within the Swing Line Commitment.

(c)           Application of Mandatory Payments.  Unless otherwise designated by
Borrowers, each prepayment pursuant to Section 2.11(a) hereof shall be applied
in the following order (i) first, on a pro rata basis for the Lenders, to
outstanding Base Rate Loans, and (ii) second, on a pro rata bases for the
Lenders, to outstanding LIBOR Fixed Rate Loans, provided that if the outstanding
principal amount of any LIBOR Fixed Rate Loan shall be reduced to an amount less
than the minimum amount set forth in Section 2.5(d) hereof as a result of such
prepayment, then such LIBOR Fixed Rate Loan shall be converted into a Base Rate
Loan on the date of such prepayment.  Any prepayment of a LIBOR Fixed Rate Loan
pursuant to this Section 2.11 shall be subject to the prepayment provisions set
forth in Article III hereof.

Section 2.12.  Liability of Borrowers.

(a)           Joint and Several Liability.  Each Borrower hereby authorizes
Administrative Borrower to request Loans hereunder.  Each US Borrower
acknowledges and agrees that Agent and the Lenders are entering into this
Agreement at the request of each US Borrower and with the understanding that
each US Borrower is and shall remain fully liable, jointly and severally, for
payment in full of the Obligations.  Each US Borrower agrees that it is
receiving or will receive a direct pecuniary benefit for each Loan made or
Letter of Credit issued hereunder.

(b)           Appointment of Administrative Borrower.  Each Borrower hereby
irrevocably appoints Administrative Borrower as the borrowing agent and
attorney-in-fact for all Borrowers,  which appointment shall remain in full
force and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.  Each Borrower hereby
irrevocably appoints and authorizes Administrative Borrower to (i) provide Agent
with all notices with respect to Loans and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement, (ii) take such action as Administrative Borrower deems appropriate on
its behalf to obtain Loans and Letters of Credit, and (iii) exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement.

(c)           Maximum Liability of Each Borrower.  Anything in this Agreement or
any other Loan Document to the contrary notwithstanding, in no event shall the
maximum liability of any Subsidiary Borrower exceed the maximum amount that
(after giving effect to the incurring of the obligations hereunder and to any
rights to contribution of such Subsidiary Borrower from other Affiliates of such
Subsidiary Borrower) would not render the rights to payment of Agent and the
Lenders hereunder void, voidable or avoidable under any applicable fraudulent
transfer law.

 (d)          Waivers of Each Borrower.  In the event that any obligation of any
Borrower under this Agreement is deemed to be an agreement by such Borrower to
answer for the debt or

35


--------------------------------------------------------------------------------


default of another Credit Party or as a hypothecation of property as security
therefore, each Borrower represents and warrants that (i) no representation has
been made to such Borrower as to the creditworthiness of such other Credit
Party, and (ii) such Borrower has established adequate means of obtaining from
such other Credit Party on a continuing basis, financial or other information
pertaining to such other Credit Party’s financial condition.  Each Borrower
expressly waives, except as expressly required under this Agreement, diligence,
demand, presentment, protest and notice of every kind and nature whatsoever,
consents to the taking by Agent and the Lenders of any additional security, if
any, of another Credit Party for the obligations secured hereby, or the
alteration or release in any manner of any security, if any, of another Credit
Party now or hereafter held in connection with the Obligations, and consents
that Agent, the Lenders and any other Credit Party may deal with each other in
connection with such obligations or otherwise, or alter any contracts now or
hereafter existing between them, in any manner whatsoever, including without
limitation the renewal, extension, acceleration or changes in time for payment
of any such obligations or in the terms or conditions of any security held. 
Agent and the Lenders are hereby expressly given the right, at their option, to
proceed in the enforcement of any of the Obligations independently of any other
remedy or security they may at any time hold in connection with such obligations
secured and it shall not be necessary for Agent and the Lenders to proceed upon
or against or exhaust any other security or remedy before proceeding to enforce
their rights against such Borrower.  Each Borrower further subordinates any
right of subrogation, reimbursement, exoneration, contribution, indemnification,
setoff or other recourse in respect of sums paid to Agent and the Lenders by any
other Credit Party.

(e)           Liability of Foreign Borrowers.  Anything herein to the contrary
notwithstanding, no Foreign Borrower shall at any time be liable for any
Indebtedness of a US Borrower under this Agreement (exclusive of Indebtedness of
such Foreign Borrower that is guaranteed by such US Borrower under this
Agreement).

Section 2.13.  Addition of Foreign Borrowers or Foreign Guarantors.

(a)           Addition of Foreign Borrower.  At the request of Administrative
Borrower (with at least seven days prior written notice to Agent and the
Lenders), a Foreign Subsidiary of IHS that shall not then be a Foreign Borrower
may become a Foreign Borrower hereunder, provided that all of the following
requirements shall have been met to the satisfaction of Agent:
(i) Administrative Borrower shall have provided to Agent a written request that
such Foreign Subsidiary be designated as a Foreign Borrower pursuant to the
terms of this Agreement, which request shall specify the amount of Revolving
Loans and Letters of Credit requested to be made available to such Foreign
Subsidiary (the “Requested Availability”); (ii) Agent shall have approved the
amount of the Requested Availability or otherwise agreed with Administrative
Borrower as to the revised amount of availability, and, upon such approval or
reaching such agreement, Agent is hereby authorized to record such amount on
Schedule 4 hereto as the “Additional Foreign Borrower Maximum Amount” with
respect to such Foreign Subsidiary; (iii) such Foreign Subsidiary shall be a
Wholly-Owned Subsidiary of IHS; (iv) IHS and each Domestic Guarantor of Payment
shall have guaranteed the obligations of such Foreign Subsidiary under this
Agreement pursuant to the terms of a Guaranty of Payment; (v) such Foreign
Subsidiary shall have executed a Foreign Borrower Assumption Agreement and
Foreign Borrower Revolving Credit Notes, and any other Foreign Subsidiary that
Agent and

36


--------------------------------------------------------------------------------


Administrative Borrower agree shall become a Foreign Guarantor of Payment with
respect to such Foreign Subsidiary, shall have executed a Guaranty of Payment
with respect to the obligations of such Foreign Subsidiary (provided that there
shall be no adverse tax consequences or adverse legal impact); and (vi) IHS,
such Foreign Subsidiary that shall become a Foreign Borrower, and any such
Foreign Subsidiary that shall become a Foreign Guarantor of Payment, in each
case, shall have provided to Agent such corporate governance and authorization
documents and an opinion of counsel and any other items as may be deemed
necessary or advisable by Agent.

(b)           Addition of Foreign Guarantor of Payment.  At the request of
Administrative Borrower, a Foreign Subsidiary of IHS that shall not then be a
Foreign Guarantor of Payment may become a Foreign Guarantor of Payment
hereunder, provided that all of the following requirements shall have been met
to the satisfaction of Agent: (i) Administrative Borrower shall have provided to
Agent a written request that such Foreign Subsidiary be designated as a Foreign
Guarantor of Payment pursuant to the terms of this Agreement, which request
shall specify the Requested Availability for such Foreign Subsidiary; (ii) Agent
shall have approved the amount of the Requested Availability or otherwise agreed
with Administrative Borrower as to the revised amount of availability, and, upon
such approval or reaching such agreement, Agent is hereby authorized to record
such amount on Schedule 4 hereto as the “Additional Foreign Guarantor Maximum
Amount” with respect to such Foreign Subsidiary; (iii) such Foreign Subsidiary
shall be a Wholly-Owned Subsidiary of IHS; (iv) such Foreign Subsidiary shall
have executed a Guaranty of Payment with respect to the obligations of one or
more Foreign Borrowers as may be required by Agent (provided that there shall be
no adverse tax consequences or adverse legal impact); and (v) such Foreign
Subsidiary that shall become a Foreign Guarantor of Payment shall have provided
to Agent such corporate governance and authorization documents and an opinion of
counsel and any other items as may be deemed necessary or advisable by Agent.

(c)           Additional Credit Party Bound by Provisions.  Upon satisfaction by
Administrative Borrower and any such Foreign Subsidiary of the requirements set
forth in subsections (a) and (b) above, Agent shall promptly notify
Administrative Borrower and the Lenders, whereupon such Foreign Subsidiary shall
be designated a “Foreign Borrower” or “Foreign Guarantor of Payment”, as
applicable, pursuant to the terms and conditions of this Agreement, and such
Foreign Subsidiary shall become bound by all representations, warranties,
covenants, provisions and conditions of this Agreement and each other Loan
Document applicable to the Foreign Borrowers or Foreign Guarantors of Payment,
as the case may be, as if such Foreign Borrower or Foreign Guarantor of Payment
had been the original party making such representations, warranties and
covenants.

(d)           Alternative Structures.  Agent, the Lenders and Borrowers agree
that if the addition of a Foreign Borrower or Foreign Guarantor of Payment
pursuant to this Section 2.13 would result in a requirement by such Foreign
Borrower or Foreign Guarantor of Payment to pay to any Lenders additional
amounts pursuant to Section 3.2 hereof, then Agent, the Lenders and Borrowers
agree to use reasonable efforts to designate a different lending office or
otherwise propose an alternate structure that would avoid the need for, or
reduce the amount of, such additional amounts so long as the same would not, in
the judgment of Agent and the Lenders, be otherwise disadvantageous to Agent and
the Lenders.

37


--------------------------------------------------------------------------------


ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO
LIBOR FIXED RATE LOANS; INCREASED CAPITAL; TAXES

Section 3.1.  Requirements of Law.

(a)           If, after the Closing Date, (i) the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

(A)          shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit or any LIBOR Fixed Rate Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Taxes and Excluded Taxes which are governed by
Section 3.2 hereof);

(B)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate or the Alternate Currency Rate; or

(C)           shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Fixed Rate Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, US Borrowers
(and any Foreign Borrower to which such Loan was made) shall pay to such Lender,
promptly after receipt of a written request therefor, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection (a), such Lender shall promptly notify
Administrative Borrower (with a copy to Agent) of the event by reason of which
it has become so entitled.

(b)           If any Lender shall have determined that, after the Closing Date,
the adoption of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof by a Governmental
Authority or compliance by such Lender or any corporation controlling such
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder, or under or in respect of any Letter
of Credit, to a level below that which such Lender or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration the policies of such Lender or corporation with respect to capital
adequacy), then from time to time, upon submission by such Lender to
Administrative Borrower (with a copy to Agent) of a written request therefor
(which shall include the method

38


--------------------------------------------------------------------------------


for calculating such amount), US Borrowers (and any Foreign Borrower to which
such Loan was made) shall promptly pay or cause to be paid to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

(c)           A certificate as to any additional amounts payable pursuant to
this Section 3.1 submitted by any Lender to Administrative Borrower (with a copy
to Agent) shall be conclusive absent manifest error.  In determining any such
additional amounts, such Lender may use any method of averaging and attribution
that it (in its sole discretion) shall deem applicable.  The obligations of
Borrowers pursuant to this Section 3.1 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

Section 3.2.  Taxes.

(a)           All payments made by any Credit Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of any Taxes or Other Taxes.  If any Taxes or Other Taxes are required
to be deducted or withheld from any amounts payable to Agent or any Lender
hereunder, the amounts so payable to Agent or such Lender shall be increased to
the extent necessary to yield to Agent or such Lender (after deducting,
withholding and payment of all Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in the Loan
Documents.

(b)           Whenever any Taxes or Other Taxes are required to be withheld and
paid by a Credit Party, such Credit Party shall timely withhold and pay such
taxes to the relevant Governmental Authorities.  In connection with payments
under the Loan Documents, as promptly as possible after the payment of such
amounts to the relevant Governmental Authorities, Administrative Borrower shall
send to Agent for its own account or for the account of the relevant Lender, as
the case may be, a certified copy of an original official receipt received by
such Credit Party showing payment thereof or other evidence of payment
reasonably acceptable to Agent or such Lender.  If such Credit Party shall fail
to pay any Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to Agent the required receipts or other required
documentary evidence, US Borrowers and such Credit Party shall indemnify Agent
and the Lenders on demand for any incremental Taxes or Other Taxes paid or
payable by Agent or such Lender as a result of any such failure.

(c)           If any Lender shall be so indemnified by a Credit Party, such
Lender shall use reasonable efforts to obtain the benefits of any refund,
deduction or credit for any taxes or other amounts with respect to the amount
paid by such Credit Party and shall reimburse such Credit Party to the extent,
but only to the extent, that such Lender shall receive a refund with respect to
the amount paid by such Credit Party or an effective net reduction in taxes or
other governmental charges (including any taxes imposed on or measured by the
total net income of such Lender) of the United States or any state or
subdivision or any other Governmental Authority thereof by virtue of any such
deduction or credit, after first giving effect to all other deductions and
credits otherwise available to such Lender.  If, at the time any audit of such
Lender’s income tax return is completed, such Lender determines, based on such
audit, that it shall not have been entitled to the full amount of any refund
reimbursed to such

39


--------------------------------------------------------------------------------


Credit Party as aforesaid or that its net income taxes shall not have been
reduced by a credit or deduction for the full amount reimbursed to such Credit
Party as aforesaid, such Credit Party, upon request of such Lender, shall
promptly pay to such Lender the amount so refunded to which such Lender shall
not have been so entitled, or the amount by which the net income taxes of such
Lender shall not have been so reduced, as the case may be.

(d)           Each Lender that is not (i) a citizen or resident of the United
States of America, (ii) a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or (iii) an estate or trust that is subject to federal
income taxation regardless of the source of its income (any such Person, a
“Non-U.S. Lender”) shall deliver to Administrative Borrower and Agent two copies
of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement with respect to such interest and a Form
W-8BEN, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by
Credit Parties under this Agreement and the other Loan Documents.  Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to this Agreement or such other Loan Document.  In addition, each Non-U.S.
Lender shall deliver such forms or appropriate replacements promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender.  Each Non-U.S. Lender shall promptly notify Administrative Borrower at
any time it determines that such Lender is no longer in a position to provide
any previously delivered certificate to Administrative Borrower (or any other
form of certification adopted by the U.S. taxing authorities for such purpose). 
Notwithstanding any other provision of this subsection (e), a Non-U.S. Lender
shall not be required to deliver any form pursuant to this subsection (e) that
such Non-U.S. Lender is not legally able to deliver.

(e)           The agreements in this Section 3.2 shall survive the termination
of the Loan Documents and the payment of the Loans and all other amounts payable
hereunder.

Section 3.3.  Funding Losses.  US Borrowers (and any appropriate Foreign
Borrower) agree to indemnify each Lender, promptly after receipt of a written
request therefor, and to hold each Lender harmless from, any loss or expense
that such Lender may sustain or incur as a consequence of (a) default by a
Borrower in making a borrowing of, conversion into or continuation of LIBOR
Fixed Rate Loans after such Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by a Borrower in
making any prepayment of or conversion from LIBOR Fixed Rate Loans after such
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a LIBOR Fixed Rate Loan on a day
that is not the last day of an Interest Period applicable thereto, or (d) any
conversion of a LIBOR Fixed Rate Loan to a Base Rate Loan on a day that is not
the last day of an Interest Period applicable thereto.  Such indemnification
shall be in an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amounts so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest

40


--------------------------------------------------------------------------------


for such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the appropriate London interbank market, along with any administration fee
charged by such Lender.  A certificate as to any amounts payable pursuant to
this Section 3.3 submitted to Administrative Borrower (with a copy to Agent) by
any Lender shall be conclusive absent manifest error.  The obligations of
Borrowers pursuant to this Section 3.3 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

Section 3.4.  Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate.

(a)           If any Lender shall determine (which determination shall, upon
notice thereof to Administrative Borrower and Agent, be conclusive and binding
on Borrowers) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a LIBOR Fixed Rate Loan, the obligations of such Lender to make,
continue or convert any such LIBOR Fixed Rate Loan shall, upon such
determination, be suspended until such Lender shall notify Agent that the
circumstances causing such suspension no longer exist, and all outstanding LIBOR
Fixed Rate Loans payable to such Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

(b)           If Agent or the Required Lenders determine that for any reason
adequate and reasonable means do not exist for determining the Eurodollar Rate
or Alternate Currency Rate for any requested Interest Period with respect to a
proposed LIBOR Fixed Rate Loan, or that the Eurodollar Rate or Alternate
Currency Rate for any requested Interest Period with respect to a proposed LIBOR
Fixed Rate Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, Agent will promptly so notify Administrative Borrower and
each Lender.  Thereafter, the obligation of the Lenders to make or maintain such
LIBOR Fixed Rate Loan shall be suspended until Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice,
Administrative Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of such LIBOR Fixed Rate Loan or, failing that,
will be deemed to have converted such request into a request for a borrowing of
a Base Rate Loan in the amount specified therein.

Section 3.5.  Discretion of Lenders as to Manner of Funding.  Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of such Lender’s Loans in
any manner such Lender deems to be appropriate (including funding such Loans
through a foreign branch or Affiliate of such Lender, so long as such funding
does not adversely affect the Companies); it being understood, however, that,
for the purposes of this Agreement, all determinations hereunder shall be made
as if such Lender had actually funded and maintained each Eurodollar Loan or
Alternate Currency Loan

41


--------------------------------------------------------------------------------


during the applicable Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate or Alternate Currency Rate, as
applicable, for such Interest Period.  Any funding of Loans by a Lender in
accordance with this Section 3.5 shall not affect the obligations of any
applicable Borrower to repay such Loans to such Lender in accordance with the
terms of this Agreement.

ARTICLE IV.  CONDITIONS PRECEDENT

Section 4.1.  Conditions to Each Credit Event.  The obligation of the Lenders,
the Fronting Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

(a)           all conditions precedent as listed in Section 4.2 hereof required
to be satisfied prior to the first Credit Event shall have been satisfied prior
to or as of the first Credit Event;

(b)           Administrative Borrower shall have submitted a Notice of Loan (or
with respect to a Letter of Credit, complied with the provisions of Section
2.2(b)(ii) hereof) and otherwise complied with Section 2.5 hereof;

(c)           no Default or Event of Default shall then exist or immediately
after such Credit Event would exist; and

(d)           each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date.

Each request by Borrowers (or Administrative Borrower) for a Credit Event shall
be deemed to be a representation and warranty by Borrowers as of the date of
such request as to the satisfaction of the conditions precedent specified in
subsections (c) and (d) above.

Section 4.2.  Conditions to the First Credit Event.  Borrowers shall cause the
following conditions to be satisfied on or prior to the Closing Date.  The
obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to Borrowers satisfying each of
the following conditions prior to or concurrently with such Credit Event:

(a)           Notes as Requested.  (i) US Borrowers shall have executed and
delivered to each Lender requesting a US Borrower Revolving Credit Note such
Lender’s US Borrower Revolving Credit Note, (ii) each Foreign Borrower shall
have executed and delivered to each Lender requesting a Foreign Borrower
Revolving Credit Note such Lender’s Foreign Borrower Revolving Credit Note, and
(iii) IHS shall have executed and delivered to the Swing Line Lender the Swing
Line Note, if requested by the Swing Line Lender.

42


--------------------------------------------------------------------------------


(b)           Guaranties of Payment.  Each Domestic Guarantor of Payment, each
Foreign Borrower and Jane’s Information Group (Holdings) Limited shall have
executed and delivered to Agent, for the benefit of the Lenders, a Guaranty of
Payment, and each Foreign Guarantor of Payment (other than each Foreign Borrower
and each New Foreign Guarantor of Payment) shall have executed and delivered to
Agent, for the benefit of the Lenders, a Confirmation of Guaranty of Payment,
each to be in form and substance satisfactory to Agent.

(c)           Officer’s Certificate, Resolutions, Organizational Documents. 
Each Borrower, each Domestic Guarantor of Payment and Jane’s Information Group
(Holdings) Limited shall have delivered to Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of such Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution and delivery of the Loan
Documents and the execution of other Related Writings to which such Credit Party
is a party, and (ii) the Organizational Documents of such Credit Party.

(d)           Good Standing and Full Force and Effect Certificates.  Borrowers
shall have delivered to Agent a good standing certificate or full force and
effect certificate, as the case may be, for each Borrower and Domestic Guarantor
of Payment, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed.

(e)           Agent Fee Letter, Closing Fee Letter and Other Fees.  Borrowers
shall have (i) executed and delivered to Agent the Agent Fee Letter and paid to
Agent, for its sole account, the fees stated therein, (ii) executed and
delivered to Agent the Closing Fee Letter and paid to Agent, for the benefit of
the Lenders, the fees stated therein, and (iii) paid all legal fees and expenses
of Agent in connection with the preparation and negotiation of the Loan
Documents.

(f)            Legal Opinion.  Borrowers shall have delivered to Agent an
opinion of counsel for each US Borrower and Domestic Guarantor of Payment, in
form and substance satisfactory to Agent and the Lenders.

(g)           Borrower Investment Policy.  Borrowers shall have delivered to
Agent a copy of the Borrower Investment Policy as in effect on the Closing Date.

(h)           Lien Searches. With respect to the property owned or leased by
each Borrower and Domestic Guarantor of Payment, Borrowers shall have caused to
be delivered to Agent (i) the results of Uniform Commercial Code lien searches
(updated since the closing of the Original Credit Agreement), satisfactory to
Agent and the Lenders, (ii) the results of federal and state tax lien and
judicial lien searches, satisfactory to Agent and the Lenders, and (iii) Uniform
Commercial Code termination statements reflecting termination of all U.C.C.
Financing Statements previously filed by any Person and not expressly permitted
pursuant to Section 5.9 hereof.

(i)            Closing Certificate.  Borrowers shall have delivered to Agent and
the Lenders an officer’s certificate certifying that, as of the Closing Date,
(i) all conditions precedent set forth in

43


--------------------------------------------------------------------------------


this Article IV have been satisfied, (ii) no Default or Event of Default exists
nor immediately after the first Credit Event will exist, and (iii) each of the
representations and warranties contained in Article VI hereof are true and
correct as of the Closing Date.

(j)            Letter of Direction.  Borrowers shall have delivered to Agent a
letter of direction authorizing Agent, on behalf of the Lenders, to disburse the
proceeds of the Loans, which letter of direction includes the authorization to
transfer funds under this Agreement and the wire instructions that set forth the
locations to which such funds shall be sent.

(k)           No Material Adverse Change.  No material adverse change, in the
opinion of Agent, shall have occurred in the financial condition or operations
of the Companies since August 31, 2007.

(l)            Miscellaneous.  Borrowers shall have provided to Agent and the
Lenders such other items and shall have satisfied such other conditions as may
be reasonably required by Agent or the Lenders.

Section 4.3.  Post-Closing Conditions.

(a)           Foreign Legal Opinions.  No later than ten days after the Closing
Date (unless a longer period is agreed to in writing by Agent), Borrowers shall
have delivered to Agent opinions of counsel for each Foreign Borrower and Jane’s
Information Group (Holdings) Limited, each in form and substance satisfactory to
Agent.

(b)           Additional Foreign Guarantors of Payment.  No later than thirty
(30) days after the Closing Date (unless a longer period is agreed to in writing
by Agent), IHS GmbH and Jane’s Information Group Limited shall each have
executed and delivered to Agent, for the benefit of the Lenders, a Guaranty of
Payment, and Administrative Borrower shall have delivered to Agent such other
supporting documentation, corporate governance and authorization documents, and
an opinion of counsel as may be deemed necessary or advisable by Agent.

ARTICLE V.  COVENANTS

Section 5.1.  Insurance.  Each Company shall (a) maintain insurance to such
extent and against such hazards and liabilities as is commonly maintained by
Persons similarly situated; and (b) within ten days of any Lender’s written
request, furnish to such Lender such information about such Company’s insurance
as that Lender may from time to time reasonably request, which information shall
be prepared in form and detail satisfactory to such Lender and certified by a
Financial Officer of such Company.

Section 5.2.  Money Obligations.  Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all material taxes,
assessments and governmental charges and levies (except only those so long as
and to the extent that the same shall be contested in good faith by appropriate
and timely proceedings and for which adequate provisions have been established
in accordance with GAAP) for which it may be or become liable or to which

44


--------------------------------------------------------------------------------


any or all of its properties may be or become subject; (b) in the case of each
US Borrower, all of its material wage obligations to its employees in compliance
with the Fair Labor Standards Act (29 U.S.C. §§ 206-207) or any comparable
provisions; and (c) except to the extent that the nonpayment would not have a
Material Adverse Effect, all of its other obligations calling for the payment of
money (except only those so long as and to the extent that the same shall be
contested in good faith and for which adequate provisions have been established
in accordance with GAAP) before such payment becomes overdue.

Section 5.3.  Financial Statements and Information.

(a)           Quarterly Financials.  Borrowers shall deliver to Agent and the
Lenders, within forty-five (45) days after the end of each of the first three
quarter-annual periods of each fiscal year of IHS, balance sheets of the
Companies as of the end of such period and statements of income (loss) and
cash-flow for the quarter and fiscal year to date periods, all prepared on a
Consolidated and consolidating basis, in accordance with GAAP, and in form and
detail satisfactory to Agent and the Lenders and certified by a Financial
Officer.

(b)           Annual Audit Report.  Borrowers shall deliver to Agent and the
Lenders, within ninety (90) days after the end of each fiscal year of IHS, an
annual audit report of the Companies for that year prepared on a Consolidated
and consolidating basis, in accordance with GAAP, and in form and detail
satisfactory to Agent and the Lenders and certified by an independent public
accountant satisfactory to Agent, which report shall include balance sheets and
statements of income (loss), stockholders’ equity and cash-flow for that period.

(c)           Compliance Certificate.  Borrowers shall deliver to Agent and the
Lenders, concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.

(d)           Management Report.  Borrowers shall deliver to Agent and the
Lenders, concurrently with the delivery of the quarterly and annual financial
statements set forth in subsection (b) above, a copy of any material management
report, letter or similar writing furnished to the Companies by the accountants
in respect of the Companies’ systems, operations, financial condition or
properties.

(e)           Shareholder and SEC Documents.  Borrowers shall deliver to Agent
and the Lenders, as soon as available, copies of all notices, reports,
definitive proxy or other statements and other documents sent by Borrowers to
their shareholders, to the holders of any of its debentures or bonds or the
trustee of any indenture securing the same or pursuant to which they are issued,
or sent by Borrowers (in final form) to any securities exchange or over the
counter authority or system, or to the SEC or any similar federal agency having
regulatory jurisdiction over the issuance of any Borrower’s securities (other
than ownership forms).

(f)            Financial Information of Companies.  Borrowers shall deliver to
Agent and the Lenders, within ten days of the written request of Agent or any
Lender, such other information about the financial condition, properties and
operations of any Company as Agent or such Lender may from time to time
reasonably request, which information shall be submitted in form

45


--------------------------------------------------------------------------------


and detail satisfactory to Agent or such Lender and certified by a Financial
Officer (to the knowledge of such Financial Officer) of the Company or Companies
in question.

Section 5.4.  Financial Records.  Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit Agent (or, after
the occurrence and continuance of a Default or an Event of Default, any Lender),
or any representative of Agent (or such Lender), to examine such Company’s books
and records and to make excerpts therefrom and transcripts thereof.

Section 5.5.  Franchises; Change in Business.

(a)           Each Company (other than an Immaterial Subsidiary) shall preserve
and maintain at all times its existence, and its rights and franchises necessary
for its business, except as otherwise permitted pursuant to Section 5.12 hereof.

(b)           No Company shall engage in any business if, as a result thereof,
the general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.

Section 5.6.  ERISA Pension and Benefit Plan Compliance.  No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. Borrowers shall furnish to the Lenders (a) as soon as possible and
in any event within thirty (30) days after any Company knows or has reason to
know that any Reportable Event with respect to any ERISA Plan has occurred, a
statement of a Financial Officer of such Company, setting forth details as to
such Reportable Event and the action that such Company proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
given to the PBGC if a copy of such notice is available to such Company, and
(b) promptly after receipt thereof a copy of any notice such Company, or any
member of the Controlled Group may receive from the PBGC or the Internal Revenue
Service with respect to any ERISA Plan administered by such Company; provided
that this latter clause shall not apply to notices of general application
promulgated by the PBGC or the Internal Revenue Service.  Borrowers shall
promptly notify Agent of any material taxes assessed, proposed to be assessed or
that Borrowers have reason to believe may be assessed against a Company by the
Internal Revenue Service with respect to any ERISA Plan. As used in this Section
5.6, “material” means the measure of a matter of significance that shall be
determined as being an amount equal to five percent (5%) of Consolidated Net
Worth.  As soon as practicable, and in any event within twenty (20) days, after
any Company shall become aware that an ERISA Event shall have occurred, such
Company shall provide Agent with notice of such ERISA Event with a certificate
by a Financial Officer of such Company setting forth the details of the event
and the action such Company or another Controlled Group member proposes to take
with respect thereto.  Borrowers shall, at the request of Agent or any Lender,
deliver or cause to be delivered to Agent or such Lender, as the case may be,
true and correct copies of any documents relating to the ERISA Plan of any
Company.

46


--------------------------------------------------------------------------------


Section 5.7.  Financial Covenants.

(a)           Leverage Ratio.  Borrowers shall not suffer or permit at any time
the Leverage Ratio to exceed 3.00 to 1.00.

(b)           Interest Coverage Ratio.  Borrowers shall not suffer or permit at
any time the Interest Coverage Ratio to be less than 3.00 to 1.00.

Section 5.8.  Borrowing.  No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

(a)           the Loans, the Letters of Credit and any other Indebtedness under
this Agreement;

(b)           any loans granted to or Capitalized Lease Obligations entered into
by any Company for the purchase or lease of fixed assets (and refinancings of
such loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Twenty-Five Million Dollars
($25,000,000) at any time outstanding;

(c)           the Indebtedness existing on the Closing Date, in addition to the
other Indebtedness permitted to be incurred pursuant to this Section 5.8, as set
forth in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof
but only to the extent that the principal amount thereof does not be increase
after the Closing Date);

(d)           loans to a Company from a Company so long as each such Company is
a Credit Party;

(e)           Indebtedness under any Hedge Agreement, so long as such Hedge
Agreement shall have been entered into in the ordinary course of business and
not for speculative purposes;

(f)            Permitted Foreign Subsidiary Loans and Investments;

(g)           unsecured loans to Foreign Subsidiaries organized in Canada up to
an aggregate amount of Fifty Million Dollars ($50,000,000), so long as such
loans shall be subject to financial covenants and defaults that are no more
restrictive than the Loan Documents; and

(h)           other unsecured Indebtedness, in addition to the Indebtedness
listed above, in an aggregate principal amount for all Companies not to exceed
Twenty-Five Million Dollars ($25,000,000) at any time outstanding, provided that
the financial covenants and defaults under the agreements relating to such
Indebtedness (for an aggregate amount of Indebtedness over One Million Dollars
($1,000,000)) shall not be more restrictive than any such provisions of this
Agreement.

47


--------------------------------------------------------------------------------


Section 5.9.  Liens.  No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this Section
5.9 shall not apply to the following:

(a)           Liens for taxes not yet due or that are being actively contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been established in accordance with GAAP;

(b)           other statutory Liens incidental to the conduct of its business or
the ownership of its property and assets that (i) were not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and (ii) do not in the aggregate materially detract from the value of its
property or assets or materially impair the use thereof in the operation of its
business;

(c)           Liens on property or assets of a Subsidiary to secure obligations
of such Subsidiary to a Credit Party;

(d)           purchase money Liens on fixed assets securing the loans and
Capitalized Lease Obligations pursuant to Section 5.8(b) hereof, provided that
such Lien is limited to the purchase price and only attaches to the property
being acquired;

(e)           the Liens existing on the Closing Date as set forth in Schedule
5.9 hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby shall
not be increased;

(f)            easements or other minor defects or irregularities in title of
real property not interfering in any material respect with the use of such
property in the business of any Company;

(g)           any Lien granted to Agent, for the benefit of the Lenders; and

(h)           other Liens, in addition to the Liens listed above, securing
amounts, in the aggregate for all Companies, not to exceed Ten Million Dollars
($10,000,000) and not incurred in connection with the borrowing of money.

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets or a contract or agreement entered
into in the ordinary course of business that does not permit Liens on, or
collateral assignment of, the property relating to such contract or agreement)
that would prohibit Agent or the Lenders from acquiring a security interest,
mortgage or other Lien on, or a collateral assignment of, any of the material
property or assets of such Company.

Section 5.10.  Regulations T, U and X.  No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

48


--------------------------------------------------------------------------------


Section 5.11.  Investments, Loans and Guaranties.  No Company shall, without the
prior written consent of Agent and the Required Lenders, (a) create, acquire or
hold any Subsidiary, (b) make or hold any investment in any stocks, bonds or
securities of any kind, (c) be or become a party to any joint venture or other
partnership, (d) make or keep outstanding any advance or loan (in cash) to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following: 

(i)            any endorsement of a check or other medium of payment for deposit
or collection through normal banking channels or similar transaction in the
normal course of business;

(ii)           any investment made in accordance with the Borrower Investment
Policy;

(iii)          the holding of Subsidiaries listed on Schedule 6.1 hereto and
investments therein existing on the Closing Date;

(iv)          the holding of interests in joint ventures (including any Joint
Venture Subsidiary) listed on Schedule 5.11 hereto and the investments therein
existing on the Closing Date;

(v)           the holding of interests in, and guaranties of the indebtedness
of, joint ventures (including any Joint Venture Subsidiary) created pursuant to
contract after the Closing Date so long as all investments therein, together
with Permitted Investments, do not in the aggregate exceed Twenty-Five Million
Dollars ($25,000,000);

(vi)          investments in, loans to, and guaranties of Indebtedness of, a
Credit Party by or from a Company;

(vii)         any Permitted Investment or Permitted Foreign Subsidiary Loans and
Investments, so long as no Default or Event of Default shall then exist or would
result therefrom;

(viii)        the creation of a Subsidiary (and investments therein), so long as
(A) no Default or Event of Default shall then exist or would result therefrom,
and (B) such Subsidiary complies with Section 5.20 hereof, including becoming a
Guarantor of Payment, if applicable;

(ix)           any advance or loan to an officer or employee of a Company as an
advance on commissions, travel and other items in the ordinary course of
business, so long as all such advances and loans from all Companies aggregate
not more than the maximum principal sum of One Million Dollars ($1,000,000) at
any time outstanding; or

(x)            any arms-length distribution or similar contractual arrangement
with a Person (other than a Company or an Affiliate) where no separate or new
legal entity has been created.

49


--------------------------------------------------------------------------------


For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.

Section 5.12.  Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist: 

(a)           a Credit Party may merge, amalgamate or consolidate with any other
Credit Party (provided that (i) if one of such Companies is IHS, IHS shall be
the continuing or surviving Credit Party, and (ii) if at least one of such
Companies is a Borrower (and none of the Companies is IHS), a Borrower shall be
the continuing or surviving Person;

(b)           a Non-Credit Party may merge, amalgamate or consolidate with
another Person (provided that if such Person is a Credit Party, such Credit
Party shall be the continuing or surviving Person);

(c)           a Credit Party (other than IHS) may sell, lease, transfer or
otherwise dispose of any of its assets to any other Credit Party;

(d)           a Non-Credit Party may sell, lease, transfer or otherwise dispose
of any of its assets to any other Company;

(e)           any Company (other than IHS) may be liquidated or dissolved so
long as (i) if such Company is a Credit Party, its assets are distributed to a
Credit Party; and (ii) notice of such liquidation or dissolution is provided to
Agent and the Lenders with the Compliance Certificate delivered for the fiscal
quarter of IHS in which such liquidation or dissolution occurred;

(f)            a Company may sell, lease, transfer or otherwise dispose of any
assets (including stock) (i) that are obsolete or no longer useful in such
Company’s business, or (ii) in connection with the winding up or sale of a
particular line of business; provided that no Company shall, without the prior
written consent of Agent and the Required Lenders, effect a Significant Asset
Disposition (other than pursuant to subsection (h) hereof);

(g)           Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof; and

(h)           the Companies may effect a Disposition of the assets listed on
Schedule 5.12 hereof. 

Section 5.13.  Acquisitions.  No Company shall effect an Acquisition; provided,
however, that a Credit Party may effect an Acquisition so long as:

50


--------------------------------------------------------------------------------


(a)           in the case of a merger, amalgamation or other combination
including a Borrower (other than IHS), such Borrower shall be the surviving
entity, and, if such merger, amalgamation or other combination includes IHS, IHS
shall be the surviving entity;

(b)           in the case of a merger, amalgamation or other combination
including a Credit Party (other than a Borrower), a Credit Party shall be the
surviving entity;

(c)           the business to be acquired shall be similar to the lines of
business of the Companies;

(d)           the Companies shall be in full compliance with the Loan Documents
both prior to and after giving effect to such Acquisition;

(e)           no Default or Event of Default shall exist prior to or after
giving effect to such Acquisition;

(f)            if the aggregate Consideration for such Acquisition is greater
than Fifty Million Dollars ($50,000,000), Administrative Borrower shall have
provided to Agent and the Lenders, within ten days after the completion of such
Acquisition, a certificate of a Financial Officer showing pro forma compliance
with Sections 5.7 and 5.13(h) hereof, both before and after the proposed
Acquisition;

(g)           such Acquisition is not actively opposed by the board of directors
(or similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired; and

(h)           the Liquidity Amount shall be no less than Fifteen Million Dollars
($15,000,000) after giving effect to such Acquisition.

Section 5.14.  Notice. 

(a)           Administrative Borrower shall cause a Financial Officer to notify
Agent in writing, within five days after the occurrence of any Default or Event
of Default, or if any representation or warranty made in Article VI hereof or
elsewhere in this Agreement or in any Related Writing ceases in any material
respect to be true and complete.

(b)           Promptly upon becoming aware thereof, Administrative Borrower will
give Agent written notice about any condition or event that Borrowers determine
has or is reasonably likely to have a Material Adverse Effect.

Section 5.15.  Environmental Compliance.  Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which such Company owns
or operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise. Borrowers shall furnish to Agent and the Lenders, promptly after
receipt thereof, a

51


--------------------------------------------------------------------------------


copy of any notice such Company may receive from any Governmental Authority or
private Person or otherwise that any material litigation or proceeding
pertaining to any environmental, health or safety matter has been filed or is
threatened against such Company, any real property in which such Company holds
any interest or any past or present operation of such Company.  No Company shall
allow the release or disposal of hazardous waste, solid waste or other wastes
on, under or to any real property in which any Company holds any ownership
interest or performs any of its operations, in material violation of any
Environmental Law.  As used in this Section 5.15, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person or otherwise. Borrowers shall defend, indemnify and hold Agent
and the Lenders harmless against all costs, expenses, claims, damages, penalties
and liabilities of every kind or nature whatsoever (including attorneys’ fees)
arising out of or resulting from the noncompliance of any Company with any
Environmental Law.  Such indemnification shall survive any termination of this
Agreement.

Section 5.16.  Affiliate Transactions.  No Company shall, directly or
indirectly, enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Company that is a
Credit Party) on terms that shall be less favorable to such Company than those
that might be obtained at the time in a transaction with a non-Affiliate;
provided, however, that the foregoing shall not prohibit the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Company or an Affiliate.

Section 5.17.  Use of Proceeds.  Borrowers’ use of the proceeds of the Loans
shall be for general corporate purposes of the Companies, including for
Acquisitions and for the repurchase of the capital stock of IHS.

Section 5.18.  Corporate Names.  No Credit Party shall change its corporate name
or its state of organization, unless, in each case, Administrative Borrower
shall provide Agent and the Lenders written notice thereof concurrently with the
delivery of the next Compliance Certificate required to be delivered after such
change.

Section 5.19.  Restricted Payments.  No Company shall make or commit itself to
make any Restricted Payment, except that such Company may make a Restricted
Payment so long as no Default or Event of Default shall exist or would exist
immediately after giving effect to such proposed action.

Section 5.20.  Subsidiary Guaranties.

(a)           Domestic Subsidiary Guaranties.  Each Domestic Subsidiary (that is
not an Immaterial Subsidiary) created, acquired or held subsequent to the
Closing Date, shall immediately execute and deliver to Agent, for the benefit of
the Lenders, a Guaranty of Payment of all of the Obligations, such agreements to
be in form and substance acceptable to Agent, along with any such other
supporting documentation, corporate governance and authorization documents, and
an opinion of counsel as may be deemed necessary or advisable by Agent.

52


--------------------------------------------------------------------------------


(b)           Foreign Subsidiary Guaranties.  So long as there shall be no
adverse tax consequences, each Foreign Subsidiary (that is not an Immaterial
Subsidiary) that (i) is not a Credit Party and (ii) (A) the amount of the
Non-Credit Party Exposure with respect to such Foreign Subsidiary exceeds
Twenty-Five Million Dollars ($25,000,000) or (B) the amount of the Non-Credit
Party Exposure with respect to all such Foreign Subsidiaries exceeds Fifty
Million Dollars ($50,000,000) at any time, shall execute and deliver to Agent,
for the benefit of the Lenders, a Guaranty of Payment of the Obligations of such
Foreign Borrower in an amount equal to no less than the amount of Non-Credit
Party Exposure (to the extent not prohibited by law) with respect to such
Foreign Subsidiary, and Administrative Borrower shall deliver to Agent such
other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
Agent, provided that, if the execution and delivery of such Guaranty of Payment
under the laws of such foreign jurisdiction is impractical or cost prohibitive,
in the opinion of Agent, after consultation with Administrative Borrower, then
Agent may forego such Guaranty of Payment in such foreign jurisdiction.

(c)           Joint Venture Subsidiary Guaranties.  Anything in this Section
5.20 to the contrary notwithstanding, no Joint Venture Subsidiary shall be
required to execute a Guaranty of Payment, provided that (i) no Joint Venture
Subsidiary shall own, directly or indirectly, in full or in part, any other
Subsidiary; (ii) no Joint Venture Subsidiary may receive any advances or loans
unless permitted pursuant to Section 5.11(iv) or (v) hereof; (iii) no other
Company may make any investment in a Joint Venture Subsidiary unless permitted
pursuant to Section 5.11(iv) or (v) hereof; (iv) no Company shall guarantee any
Indebtedness of a Joint Venture Subsidiary unless permitted pursuant to Section
5.11(v) hereof; and (v) IHS shall provide written notice to Agent and the
Lenders of the creation of any Joint Venture Subsidiary.

Section 5.21.  Restrictive Agreements.  Except as set forth in this Agreement,
Borrowers shall not, and shall not permit any of their Subsidiaries to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to any Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to any
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to any Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness or
Capitalized Lease Obligations, of a Company to the extent such restrictions
shall only restrict the transfer of the property subject to such security
agreement, mortgage or lease.

Section 5.22.  Amendment of Organizational Documents.  No Company shall amend
its Organizational Documents, if it would have a Material Adverse Effect,
without the prior written consent of Agent.

Section 5.23.  Further Assurances.  Borrowers shall, promptly upon request by
Agent, correct any material defect or error that may be discovered in any Loan
Document or in the execution, filing or recordation thereof.

53


--------------------------------------------------------------------------------


ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Credit Party is duly organized, validly existing and in good standing under the
laws of its state or jurisdiction of incorporation or organization, and is duly
qualified and authorized to do business and is in good standing as a foreign
entity in the jurisdictions set forth opposite its name on Schedule 6.1 hereto,
which are all of the states or jurisdictions where the character of its property
or its business activities makes such qualification necessary, except where a
failure to qualify will not result in a Material Adverse Effect.  Schedule 6.1
hereto sets forth, as of the Closing Date, each Subsidiary of a Borrower (and
whether such Subsidiary is an Immaterial Subsidiary) and each Person that is an
owner of a Borrower’s equity, its state of formation, its relationship to each
Borrower, including the percentage of each class of stock (or other equity
interest) owned by a Company or the percentage of stock or other equity interest
of a Borrower owned by it, the location of its chief executive office and its
principal place of business.  Except as set forth in Schedule 6.1, on the date
hereof, each Borrower owns all of the equity interests of each of its
Subsidiaries.

Section 6.2.  Corporate Authority.  Each Company has the right and power and is
duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which each Company is a party have
been duly authorized and approved by such Company’s board of directors or other
governing body, as applicable, and are the valid and binding obligations of such
Company, enforceable against such Company in accordance with their respective
terms.  The execution, delivery and performance of the Loan Documents do not
conflict with, result in a breach in any of the provisions of, constitute a
default under, or result in the creation of a Lien (other than Liens permitted
under Section 5.9 hereof) upon any assets or property of any Company under the
provisions of, such Company’s Organizational Documents or any material
agreement.

Section 6.3.  Compliance with Laws and Contracts.  Each Company:

(a)           holds all material permits, certificates, licenses, orders,
registrations, franchises, authorizations, and other approvals from any
Governmental Authority necessary for the conduct of its business and is in
material compliance with all applicable laws relating thereto;

(b)           is in material compliance with all federal, state, local, or
foreign applicable statutes, rules, regulations, and orders including, without
limitation, those relating to environmental protection, occupational safety and
health, and equal employment practices;

(c)           is not in violation of or in default under any agreement to which
it is a party or by which its assets are subject or bound, except with respect
to any violation or default that would not have a Material Adverse Effect;

(d)           has ensured that no Person who owns a controlling interest in or
otherwise controls a Company is (i) listed on the Specially Designated Nationals
and Blocked Person List

54


--------------------------------------------------------------------------------


maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, or any other similar lists maintained by OFAC pursuant to any
authorizing statute, executive order or regulation, or (ii) a Person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar executive orders;

(e)           is in material compliance with all applicable Bank Secrecy Act
(“BSA”) and anti-money laundering laws and regulations; and

(f)            is in compliance, in all material  respects, with the Patriot
Act.

Section 6.4.  Litigation and Administrative Proceedings.  Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations, or
other proceedings pending or, to the knowledge of Administrative Borrower,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before any Governmental Authority, arbitration board,
or other tribunal, (b) no orders, writs, injunctions, judgments, or decrees of
any court or Governmental Authority to which any Company is a party or by which
the property or assets of any Company are bound, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Company, or threats of work stoppage, strike, or pending
demands for collective bargaining, that, as to (a) through (c) above, if
violated or determined adversely, would have a Material Adverse Effect.

Section 6.5.  Title to Assets.  Each Company has good title to and ownership of
substantially all property it purports to own, which property is free and clear
of all Liens, except those permitted under Section 5.9 hereof. 

Section 6.6.  Liens and Security Interests.  On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind.  No Company
has entered into any contract or agreement (other than a contract or agreement
entered into in connection with the purchase or lease of fixed assets that
prohibits Liens on such fixed assets or a contract or agreement entered into in
the ordinary course of business that does not permit Liens on, or collateral
assignment of, the property relating to such contract or agreement) that exists
on or after the Closing Date that would prohibit Agent or the Lenders from
acquiring a Lien on, or a collateral assignment of, any of the material property
or assets of any Company.

Section 6.7.  Tax Returns.  All material federal, state, provincial and local
tax returns and other reports required by law to be filed in respect of the
income, business, properties and employees of each Company have been filed (or
extended as permitted by applicable law), and all material taxes, assessments,
fees and other governmental charges that are due and payable have been paid,
except as otherwise permitted herein.  The provision for taxes on the books of
each Company is adequate for all years not closed by applicable statutes and for
the current fiscal year.

55


--------------------------------------------------------------------------------


Section 6.8.  Environmental Laws.  Each Company is in material compliance with
all Environmental Laws, including, without limitation, all Environmental Laws in
all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise.  Except as disclosed on
Schedule 6.8 hereto, no material litigation or proceeding arising under,
relating to or in connection with any Environmental Law is pending or, to the
best knowledge of each Company, threatened, against any Company, any real
property in which any Company holds or has held an interest or any past or
present operation of any Company.  Except as disclosed on Schedule 6.8 hereto,
no material release, threatened release or disposal of hazardous waste, solid
waste or other wastes is occurring, or has occurred (other than those that are
currently being remediated in accordance with Environmental Laws), on, under or
to any real property in which any Company holds any interest or performs any of
its operations, in violation of any Environmental Law. As used in this Section
6.8, “litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.

Section 6.9.  Continued Business.  There exists no actual, pending, or, to each
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers of any Company,
that would have a Material Adverse Effect.

Section 6.10.  Employee Benefits Plans.  Schedule 6.10 hereto identifies each
ERISA Plan as of the Closing Date covering employees of a Company.  No ERISA
Event has occurred or is expected to occur with respect to an ERISA Plan.  Full
payment has been made of all amounts that a Controlled Group member is required,
under applicable law or under the governing documents, to have paid as a
contribution to or a benefit under each ERISA Plan.  The liability of each
Controlled Group member with respect to each ERISA Plan has been funded to the
extent required by law, based upon reasonable and proper actuarial assumptions,
has been fully insured, or has been fully reserved for on its financial
statements.  With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply in all material respects with the applicable requirements
of Code Section 401(a); (b) the ERISA Plan and any associated trust have been
amended to comply with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
“remedial

56


--------------------------------------------------------------------------------


amendment period” available under Code Section 401(b) (as extended under
Treasury Regulations and other Treasury pronouncements upon which taxpayers may
rely); (c) the ERISA Plan and any associated trust have received a favorable
determination letter from the Internal Revenue Service stating that the ERISA
Plan qualifies under Code Section 401(a), that the associated trust qualifies
under Code Section 501(a) and, if applicable, that any cash or deferred
arrangement under the ERISA Plan qualifies under Code Section 401(k), unless the
ERISA Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired; (d) the ERISA Plan currently satisfies
the requirements of Code Section 410(b), subject to any retroactive amendment
that may be made within the above-described “remedial amendment period”; and (e)
no contribution made to the ERISA Plan is subject to an excise tax under Code
Section 4972.  With respect to any Pension Plan, the “accumulated benefit
obligation” of Controlled Group members with respect to the Pension Plan (as
determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”) does not, in any material way, exceed the
fair market value of Pension Plan assets.

Section 6.11.  Consents or Approvals.  No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

Section 6.12.  Solvency. 

(a)           US Borrowers.  Each US Borrower has received consideration that is
the reasonable equivalent value of the obligations and liabilities that such
Borrower has incurred to Agent and the Lenders.  No US Borrower is insolvent as
defined in any applicable state, federal or relevant foreign statute, nor will
any US Borrower be rendered insolvent by the execution and delivery of the Loan
Documents to Agent and the Lenders.  No US Borrower is engaged or about to
engage in any business or transaction for which the assets retained by it are or
will be an unreasonably small amount of capital, taking into consideration the
obligations to Agent and the Lenders incurred hereunder.  No US Borrower intends
to, nor does it believe that it will, incur debts beyond its ability to pay such
debts as they mature.

(b)           Foreign Borrowers.  Each Foreign Borrower has received
consideration that is the reasonable equivalent value of the obligations and
liabilities that such Foreign Borrower has incurred to the Lenders.  No Foreign
Borrower is insolvent as defined in any applicable state, federal or relevant
foreign statute, nor will such Foreign Borrower be rendered insolvent by the
execution and delivery of the Loan Documents to Agent and the Lenders.  No
Foreign Borrower has liabilities, including contingent liabilities, greater than
its assets.  No Foreign Borrower intends to, nor does  it believe that it will,
incur debts beyond its ability to pay such debts as they mature.

Section 6.13.  Financial Statements.  The audited Consolidated financial
statements of IHS for the fiscal year ended November 30, 2006 and the unaudited
Consolidated financial statements of IHS for the fiscal quarter ended May 31,
2007 furnished to Agent and the Lenders, are true and complete, have been
prepared in accordance with GAAP (except with respect to the absence of
footnotes), and fairly present the financial condition of the Companies included
in the consolidation as of the dates of such financial statements and the
results of their operations for the periods then ending.  Since the dates of
such statements, there has been no material adverse change in the financial
condition, properties or business of the Companies taken as a whole or, except
as described in such financial statements, any change in the accounting
procedures of the Companies.

Section 6.14.  Regulations.  No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal

57


--------------------------------------------------------------------------------


Reserve System of the United States of America). Neither the granting of any
Loan (or any conversion thereof) or Letter of Credit nor the use of the proceeds
of any Loan or Letter of Credit will violate, or be inconsistent with, the
provisions of Regulation T, U or X or any other Regulation of such Board of
Governors.

Section 6.15.  Material Agreements.  Except as disclosed on Schedule 6.15
hereto, as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Securities Exchange Act of 1934, as amended) other than a Company; (e)
management or employment contract or contract for personal services with any of
its Affiliates that is not otherwise terminable at will or on less than ninety
(90) days’ notice without liability; (f) collective bargaining agreement; or (g)
other contract, agreement, understanding, or arrangement with a third party
that, as to subsections (a) through (g), above, if violated, breached, or
terminated for any reason, would have a Material Adverse Effect.

Section 6.16.  Intellectual Property.  Each Company owns or has the right to use
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others.

Section 6.17.  Insurance.  Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies. 
Schedule 6.17 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.

Section 6.18.  Accurate and Complete Statements.  Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading.  After due inquiry by Borrowers, there is no known fact that any
Company has not disclosed to Agent and the Lenders that has or is likely to have
a Material Adverse Effect.

Section 6.19.  Investment Company.  No Company is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 6.20.  Defaults.  No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

58


--------------------------------------------------------------------------------


ARTICLE VII.  EVENTS OF DEFAULT

Each of the following shall constitute an Event of Default hereunder:

Section 7.1.  Payments.  If (a) the interest on any Loan, any commitment or
other fee, or any other Obligation not listed in subpart (b) hereof, shall not
be paid in full when due and payable or within five days thereafter, or (b) the
principal of any Loan or any obligation under any Letter of Credit shall not be
paid in full when due and payable.

Section 7.2.  Special Covenants.  If any Company shall fail or omit to perform
and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.19 or 5.20 hereof.

Section 7.3.  Other Covenants.  If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within twenty (20) days after the
earlier of (a) the Chief Financial Officer or Treasurer of IHS becomes aware of
the occurrence thereof, or (b) the giving of written notice thereof to
Administrative Borrower by Agent or the Required Lenders that the specified
Default is to be remedied.

Section 7.4.  Representations and Warranties.  If any representation or warranty
made in or pursuant to this Agreement or any Related Writing furnished by any
Company to the Lenders or any thereof or any other holder of any Note, shall be
false or erroneous in any material respect when made.

Section 7.5.  Cross Default.  If any Company shall default in the payment of
principal or interest due and owing upon any other obligation for borrowed money
in excess of the aggregate, for all such obligations of all such Companies, of
Five Million Dollars ($5,000,000), beyond any period of grace provided with
respect thereto or in the performance or observance of any other agreement, term
or condition contained in any agreement under which such obligation is created,
if the effect of such default is to allow the acceleration of the maturity of
such Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity.

Section 7.6.  ERISA Default.  The occurrence of one or more ERISA Events that
(a) could have a Material Adverse Effect, or (b) results in a Lien on any of the
assets of any Company.

Section 7.7.  Change in Control.  If any Change in Control shall occur.

Section 7.8.  Money Judgment.  A final judgment or order for the payment of
money shall be rendered against any Company by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of thirty (30) days
after the date on which the right to appeal has expired , provided that the
aggregate of all such judgments, for all such Companies, shall exceed Five
Million Dollars ($5,000,000) (less any amount that will be covered by the
proceeds of insurance and is not subject to dispute by the insurance provider).

59


--------------------------------------------------------------------------------


Section 7.9.  Material Adverse Change.  There shall have occurred any condition
or event that has or is reasonably likely to have a Material Adverse Effect.

Section 7.10.  Validity of Loan Documents.  (a) Any material provision of any
Loan Document shall at any time for any reason cease to be valid, binding and
enforceable against any Credit Party; (b) the validity, binding effect or
enforceability of any Loan Document against any Credit Party shall be contested
by any Credit Party; (c) any Credit Party shall deny that it has any or further
liability or obligation under any Loan Document; or (d) any Loan Document shall
be terminated, invalidated or set aside, or be declared ineffective or
inoperative or in any material way cease to give or provide to Agent and the
Lenders the benefits purported to be created thereby. 

Section 7.11.  Solvency of Certain Companies.  If any Company (other than an
Immaterial Subsidiary or a Credit Party) with assets of less than Five Million
Dollars ($5,000,000) shall engage in or permit to occur (whether voluntarily or
involuntarily) any of the activities set forth in Section 7.12 hereof.

Section 7.12.  Solvency.  If any Credit Party or any other Company with assets
over Five Million Dollars ($5,000,000) shall (a) generally not pay its debts as
such debts become due, (b) make a general assignment for the benefit of
creditors, (c) apply for or consent to the appointment of an interim receiver, a
receiver and manager, an administrator, sequestrator, monitor, a custodian, a
trustee, an interim trustee or liquidator of all or a substantial part of its
assets or of such Company, (d) be adjudicated a debtor or insolvent or have
entered against it an order for relief under Title 11 of the United States Code,
or under any other bankruptcy insolvency, liquidation, winding-up, corporate or
similar statute or law, foreign, federal, state or provincial, in any applicable
jurisdiction, now or hereafter existing, as any of the foregoing may be amended
from time to time, or other applicable statute for jurisdictions outside of the
United States, as the case may be, (e) file a voluntary petition in bankruptcy,
or file a proposal or notice of intention to file a proposal or have an
involuntary proceeding filed against it and the same shall continue undismissed
for a period of sixty (60) days from commencement of such proceeding or case, or
file a petition or an answer or an application or a proposal seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal, provincial or state, or, if applicable, other
jurisdiction) relating to relief of debtors, or admit (by answer, by default or
otherwise) the material allegations of a petition filed against it in any
bankruptcy, reorganization, insolvency or other proceeding (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors, (f) suffer or permit to continue unstayed and in effect for thirty
(30) consecutive days any judgment, decree or order entered by a court of
competent jurisdiction, that approves a petition or an application or a proposal
seeking its reorganization or appoints an interim receiver, a receiver and
manager, an administrator, custodian, trustee, interim trustee or liquidator of
all or a substantial part of its assets, or of such Company, (g) have an
administrative receiver appointed over the whole or substantially the whole of
its assets, or (h) have a moratorium declared in respect of any of its
Indebtedness, or any analogous procedure or step is taken in any jurisdiction;
provided that, if, under the laws of a jurisdiction other than the United States
(or a state thereof), a Company is in violation of subparts (c), (f) or (g) of
this Section 7.12 (and is not in violation of any other

60


--------------------------------------------------------------------------------


subpart of this Section 7.12), and such violation is solely as a result of a
liquidation of such Company that is otherwise permitted pursuant to this
Agreement, then such violation shall not constitute an Event of Default. 

ARTICLE VIII.  REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or inference herein or elsewhere:

Section 8.1.  Optional Defaults.  If any Event of Default referred to in Section
7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10 or 7.11 hereof shall occur,
Agent may, with the consent of the Required Lenders, and shall, at the written
request of the Required Lenders, give written notice to Borrowers to:

(a)           terminate the Commitment, if not previously terminated, and,
immediately upon such election, the obligations of the Lenders, and each
thereof, to make any further Loan and the obligation of the Fronting Lender to
issue any Letter of Credit immediately shall be terminated; and/or

(b)           accelerate the maturity of all of the Obligations (if the
Obligations are not already due and payable), whereupon all of the Obligations
shall become and thereafter be immediately due and payable in full without any
presentment or demand and without any further or other notice of any kind, all
of which are hereby waived by each Borrower.

Section 8.2.  Automatic Defaults.  If any Event of Default referred to in
Section 7.12 hereof shall occur:

(a)           all of the Commitment shall automatically and immediately
terminate, if not previously terminated, and no Lender thereafter shall be under
any obligation to grant any further Loan, nor shall the Fronting Lender be
obligated to issue any Letter of Credit; and

(b)           the principal of and interest then outstanding on all of the
Loans, and all of the other Obligations, shall thereupon become and thereafter
be immediately due and payable in full (if the Obligations are not already due
and payable), all without any presentment, demand or notice of any kind, which
are hereby waived by each Borrower.

Section 8.3.  Letters of Credit.  If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, US Borrowers shall
immediately deposit with Agent, as security for the obligations of US Borrowers
and any Domestic Guarantor of Payment to reimburse Agent and the Lenders for any
then outstanding Letters of Credit, cash equal to the sum of the aggregate
undrawn balance of any then outstanding Letters of Credit.  Agent and the
Lenders are hereby authorized, at their option, to deduct any and all such
amounts from any deposit balances then owing by any Lender (or any affiliate of
such Lender, wherever located) to or for the credit or account of any US
Borrower or Domestic Guarantor of Payment, as security for the obligations of US
Borrowers and any Domestic Guarantor of Payment to reimburse Agent and the
Lenders for any then outstanding Letters of Credit.

61


--------------------------------------------------------------------------------


Section 8.4.  Offsets.  If there shall occur or exist any Event of Default
referred to in Section 7.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by a Borrower or Guarantor
of Payment to such Lender (including, without limitation, any participation
purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or 8.5 hereof),
whether or not the same shall then have matured, any and all deposit (general or
special) balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and agencies or any affiliate of
such Lender, wherever located) to or for the credit or account of such Borrower
or Guarantor of Payment, all without notice to or demand upon such Borrower or
any other Person, all such notices and demands being hereby expressly waived by
each Borrower.

Section 8.5.  Equalization Provision.  Each Lender agrees with the other Lenders
that if it, at any time, shall obtain any Advantage over the other Lenders or
any thereof in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to Agent’s giving of notice to participate and except under
Article III hereof), it shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage.  If any such Advantage resulting in the purchase of an
additional participation as aforesaid shall be recovered in whole or in part
from the Lender receiving the Advantage, each such purchase shall be rescinded,
and the purchase price restored (but without interest unless the Lender
receiving the Advantage is required to pay interest on the Advantage to the
Person recovering the Advantage from such Lender) ratably to the extent of the
recovery.  Each Lender further agrees with the other Lenders that if it at any
time shall receive any payment for or on behalf of any Borrower on any
Indebtedness owing by any Borrower pursuant to this Agreement (whether by
voluntary payment, by realization upon security, by reason of offset of any
deposit or other indebtedness, by counterclaim or cross-action, by the
enforcement of any right under any Loan Document, or otherwise) it will apply
such payment first to any and all Obligations owing by such Borrower to that
Lender (including, without limitation, any participation purchased or to be
purchased pursuant to this Section 8.5 or any other Section of this Agreement). 
Each Credit Party agrees that any Lender so purchasing a participation from the
other Lenders or any thereof pursuant to this Section 8.5 may exercise all of
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

Section 8.6.  Other Remedies.  The remedies in this Article VIII are in addition
to, not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled.  Agent
shall exercise the rights under this Article VIII and all other collection
efforts on behalf of the Lenders and no Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.

62


--------------------------------------------------------------------------------


ARTICLE IX
GUARANTY

Section 9.1.  The Guaranty.  US Borrowers hereby, jointly and severally,
guarantee to Agent, for the benefit of the Lenders, the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest on the Loans made by the Lenders to any Foreign
Borrower and all other amounts from time to time owing to Agent or the Lenders
by any Foreign Borrower under this Agreement and any other Loan Document (such
obligations being herein collectively referred to as the “Guaranteed
Obligations”).  US Borrowers hereby further agree that, if any Foreign Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, US Borrowers will promptly pay
the same, without any demand or notice whatsoever, and that, in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

Section 9.2.  Obligations Unconditional.  The obligations of US Borrowers under
Section 9.1 above are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of any
Foreign Borrower under this Agreement or any other agreement or instrument
referred to herein, or any substitution, release or exchange of any other
guaranty of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 9.2 that the obligations of US Borrowers hereunder shall be absolute and
unconditional under any and all circumstances.  Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of US Borrowers hereunder,
which shall remain absolute and unconditional as described above:

(a)           at any time or from time to time, without notice to any US
Borrower, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(b)           any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;

(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived, or any other
guaranty of any of the Guaranteed Obligations, or any security therefor, shall
be released or exchanged in whole or in part, or otherwise dealt with;

(d)           any lien or security interest granted to, or in favor of, Agent,
for the benefit of the Lenders, as security for any of the Guaranteed
Obligations shall fail to be perfected; or

63


--------------------------------------------------------------------------------


(e)           any law or regulation of any jurisdiction or any event affecting
any term of the Guaranteed Obligations. 

Each US Borrower hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that Agent or
any Lender exhaust any right, power or remedy or proceed against any Foreign
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guaranty of, or security
for, any of the Guaranteed Obligations.

Section 9.3.  Reinstatement.  The obligations of each US Borrower under this
Article shall be automatically reinstated if and to the extent that, for any
reason, any payment by or on behalf of any Foreign Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each US Borrower agrees that it
will indemnify Agent and each Lender on demand for all reasonable costs and
expenses (including fees of counsel) incurred by Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

Section 9.4.  Subrogation.  Each US Borrower hereby agrees that, until the
payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Commitment, it shall not exercise any right or
remedy arising by reason of any performance by it of its guaranty in Section 9.1
hereof, whether by subrogation or otherwise, against any Foreign Borrower or any
guarantor of any of the Guaranteed Obligations, or any security for any of the
Guaranteed Obligations.

Section 9.5.  Remedies.  Each US Borrower agrees that the obligations of any
Foreign Borrower under this Agreement may be declared to be forthwith due and
payable as provided in Article VIII hereof (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII
hereof) for purposes of Section 9.1 hereof, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against such Foreign Borrower, and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by such Foreign Borrower) shall forthwith become due and payable by US
Borrowers for purposes of Section 9.1 hereof.

Section 9.6.  Instrument for the Payment of Money.  US Borrowers hereby
acknowledge that the guaranty in this Article IX constitutes an instrument for
the payment of money only.

Section 9.7.  Continuing Guaranty.  The guaranty in this Article IX is a
continuing guaranty, and shall apply to all Guaranteed Obligations whenever
arising.

64


--------------------------------------------------------------------------------


Section 9.8.  Payments.  All payments by US Borrowers under this Article IX
shall be made in the same currency as originally owed by the applicable Foreign
Borrowers, and free and clear of any Taxes.

ARTICLE X.  THE AGENT

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

Section 10.1.  Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.  Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall (a)
be liable for any action taken or omitted to be taken by it or them hereunder or
in connection herewith, except for its or their own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction), or be
responsible in any manner to any of the Lenders for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement or any
other Loan Documents, (b) be under any obligation to any Lender to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of Borrowers or any other Company, or
the financial condition of Borrowers or any other Company, or (c) be liable to
any of the Companies for consequential damages resulting from any breach of
contract, tort or other wrong in connection with the negotiation, documentation,
administration or collection of the Loans or Letters of Credit or any of the
Loan Documents.  Notwithstanding any provision to the contrary contained in this
Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender or participant, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent.   Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

Section 10.2.  Note Holders.  Agent may treat the payee of any Note as the
holder thereof (or, if there is no Note, the holder of the interest as reflected
on the books and records of Agent) until written notice of transfer shall have
been filed with Agent, signed by such payee and in form satisfactory to Agent.

Section 10.3.  Consultation With Counsel.  Agent may consult with legal counsel
selected by Agent and shall not be liable for any action taken or suffered in
good faith by Agent in accordance with the opinion of such counsel.

65


--------------------------------------------------------------------------------


Section 10.4.  Documents.  Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan Document
or any other Related Writing furnished pursuant hereto or in connection herewith
or the value of any collateral obtained hereunder, and Agent shall be entitled
to assume that the same are valid, effective and genuine and what they purport
to be.

Section 10.5.  Agent and Affiliates.  KeyBank and its affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not Agent hereunder and without notice to or
consent of any Lender.  Each Lender acknowledges that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding any
Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to other Lenders.  With respect to Loans and Letters of Credit (if any), KeyBank
and its affiliates shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though KeyBank were not Agent, and
the terms “Lender” and “Lenders” include KeyBank and its affiliates, to the
extent applicable, in their individual capacities. 

Section 10.6.  Knowledge of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Agent has received notice from a Lender or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that Agent receives such a
notice, Agent shall give notice thereof to the Lenders.  Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable, in its discretion, for the protection of the
interests of the holders of the Obligations.

Section 10.7.  Action by Agent.  Subject to the other terms and conditions
hereof, so long as Agent shall be entitled, pursuant to Section 10.6 hereof, to
assume that no Default or Event of Default shall have occurred and be
continuing, Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights that may be vested in it by,
or with respect to taking or refraining from taking any action or actions that
it may be able to take under or in respect of, this Agreement. Agent shall incur
no liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent’s acting or refraining from acting
hereunder in accordance with the instructions of the Required Lenders.

Section 10.8.  Notice of Default.  In the event that Agent shall have acquired
actual knowledge of any Default or Event of Default, Agent shall promptly notify
the Lenders and shall take such action and assert such rights under this
Agreement as the Required Lenders shall direct

66


--------------------------------------------------------------------------------


and Agent shall inform the other Lenders in writing of the action taken.  Agent
may take such action and assert such rights as it deems to be advisable, in its
discretion, for the protection of the interests of the holders of the
Obligations.

Section 10.9.  Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.

Section 10.10.  Release of Guarantor of Payment.  In the event of a transfer of
assets permitted by Section 5.12 hereof (or otherwise permitted pursuant to this
Agreement), Agent, at the request and expense of Borrower, is hereby authorized
by the Lenders to release a Guarantor of Payment in connection with such
permitted transfer.

Section 10.11.  Indemnification of Agent.  The Lenders agree to indemnify Agent
(to the extent not reimbursed by Borrowers) ratably, according to their
respective Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees and expenses) or disbursements of any kind
or nature whatsoever that may be imposed on, incurred by or asserted against
Agent in its capacity as agent in any way relating to or arising out of this
Agreement or any Loan Document or any action taken or omitted by Agent with
respect to this Agreement or any Loan Document, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements resulting from Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction, or from
any action taken or omitted by Agent in any capacity other than as agent under
this Agreement or any other Loan Document.  No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.11.  The
undertaking in this Section 10.11 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the agent.

Section 10.12.  Successor Agent.  Agent may resign as agent hereunder by giving
not fewer than thirty (30) days prior written notice to Administrative Borrower
and the Lenders.  If Agent shall resign under this Agreement, then either (a)
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders (with the consent of Administrative Borrower so long as an Event of
Default has not occurred and which consent shall not be unreasonably withheld),
or (b) if a successor agent shall not be so appointed and approved within the
thirty (30) day period following Agent’s notice to the Lenders of its
resignation, then Agent shall appoint a successor agent that shall serve as
agent until such time as the Required Lenders appoint a successor agent.  If no
successor agent has accepted appointment as Agent by the date that is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and

67


--------------------------------------------------------------------------------


perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Agent” means such successor effective upon its
appointment, and the former agent’s rights, powers and duties as agent shall be
terminated without any other or further act or deed on the part of such former
agent or any of the parties to this Agreement.  After any retiring Agent’s
resignation as Agent, the provisions of this Article IX shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.

Section 10.13.  Fronting Lender.  The Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Fronting Lender and
the documents associated therewith.  The Fronting Lender shall have all of the
benefits and immunities (a) provided to Agent in Article IX hereof with respect
to any acts taken or omissions suffered by the Fronting Lender in connection
with the Letters of Credit and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent”, as
used in Article IX hereof, included the Fronting Lender with respect to such
acts or omissions, and (b) as additionally provided in this Agreement with
respect to the Fronting Lender.

Section 10.14.  Swing Line Lender.  The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans.  The Swing Line Lender shall have
all of the benefits and immunities (a) provided to Agent in Article IX hereof
with respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with the Swing Loans as fully as if the term “Agent”, as used in
Article IX hereof, included the Swing Line Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Swing Line Lender.

Section 10.15.  Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, (a) Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on any Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent) allowed in such judicial proceedings, and
(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to the Lenders, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent.  Nothing contained herein
shall be deemed to authorize Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment

68


--------------------------------------------------------------------------------


or composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 10.16.  No Reliance on Agent’s Customer Identification Program.  Each
Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s or its affiliate’s, participant’s or asignee’s customer identification
program, or other obligations required or imposed under or pursuant to the
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other anti-terrorism law, including any programs involving any of the
following items relating to or in connection with Borrowers, their respective
Affiliates or agents, the Loan Documents or the transactions hereunder:  (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

Section 10.17.  Other Agents.  Agent shall have the continuing right from time
to time to designate one or more Lenders (or its or their affiliates as
“syndication agent”, “documentation agent”, “book runner”, “lead arranger”,
“arrangers”, or other designations for purposes hereof, but (a) any such
designation shall have no substantive effect, and (b) any such Lender and its
affiliates shall have no additional powers, duties or responsibilities as a
result thereof.

ARTICLE XI.  MISCELLANEOUS

Section 11.1.  Lenders’ Independent Investigation.  Each Lender, by its
signature to this Agreement, acknowledges and agrees that Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between
Agent and such Lender.  Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Companies in connection with the
extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter.  Each Lender further represents
that it has reviewed each of the Loan Documents.

Section 11.2.  No Waiver; Cumulative Remedies.  No omission or course of dealing
on the part of Agent, any Lender or the holder of any Note (or, if there is no
Note, the holder of the interest as reflected on the books and records of Agent)
in exercising any right, power or remedy hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the Loan Documents. The remedies herein provided are cumulative
and in addition to any other

69


--------------------------------------------------------------------------------


rights, powers or privileges held under any Loan Documents or by operation of
law, by contract or otherwise.

Section 11.3.  Amendments, Waivers and Consents.  No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  Anything herein to the contrary notwithstanding, unanimous consent of
the Lenders shall be required with respect to (a) any increase in the Commitment
hereunder (except as specified in Section 2.9(b) hereof), (b) the extension of
(i) the maturity of the Loans, (ii) the payment date of interest or any
scheduled principal payment, or (iii) the date of payment of commitment or fees
payable hereunder, (c) any reduction in the rate of interest on the Loans
(provided that the institution of the Default Rate and a subsequent removal of
the Default Rate shall not constitute a decrease in interest rate pursuant to
this Section 11.3), or in any amount of interest or scheduled principal due on
any Loan, or the payment of commitment fees hereunder; (d) any change in the
manner of pro rata application of any payments made by Borrowers to the Lenders
hereunder, (e) any change in any percentage voting requirement, voting rights,
or the Required Lenders definition in this Agreement, (f) the release of any
Borrower or Guarantor of Payment, except as specifically permitted hereunder, or
(g) any amendment to this Section 11.3 or Section 8.5 hereof.  Notice of
amendments or consents ratified by Lenders hereunder shall be forwarded by Agent
to all of the Lenders.  Each Lender or other holder of a Note (or interest in
any Loan) shall be bound by any amendment, waiver or consent obtained as
authorized by this Section 11.3, regardless of its failure to agree thereto.

Section 11.4.  Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement (including a courtesy notice to Stephen Green, Esq., mailed or
delivered to him, addressed to him at 1350 Avenue of the Americas, Suite 840,
New York, New York 10019, provided that a failure to give such courtesy notice
shall have no legal effect hereunder), if to a Lender, mailed or delivered to
it, addressed to the address of such Lender specified on the signature pages of
this Agreement, or, as to each party, at such other address as shall be
designated by such party in a written notice to each of the other parties.  All
notices, statements, requests, demands and other communications provided for
hereunder shall be given by overnight delivery or first class mail with postage
prepaid by registered or certified mail, addressed as aforesaid, or sent by
facsimile with telephonic confirmation of receipt (and confirmation copy by mail
or overnight delivery), except that all notices hereunder shall not be effective
until received.

Section 11.5.  Costs, Expenses and Taxes.  US Borrowers agree to pay on demand
all costs and expenses of Agent, including but not limited to (a) reasonable
syndication, administration, travel and out-of-pocket expenses, including but
not limited to attorneys’ fees and expenses, of Agent in connection with the
preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of Agent in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, and (c) the reasonable fees

70


--------------------------------------------------------------------------------


and out-of-pocket expenses of special counsel for Agent, with respect to the
foregoing, and of local counsel, if any, who may be retained by said special
counsel with respect thereto.  US Borrowers also agree to pay on demand all
costs and expenses of Agent and the Lenders, including reasonable attorneys’
fees and expenses, in connection with the restructuring or enforcement of the
Obligations, this Agreement or any Related Writing.  In addition, US Borrowers
and any other appropriate Borrower shall pay any and all stamp, transfer,
documentary and other taxes, assessments, charges and fees payable or determined
to be payable in connection with the execution and delivery of the Loan
Documents, and the other instruments and documents to be delivered hereunder,
and agree to hold Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or failure to
pay such taxes or fees.  All obligations provided for in this Section 11.5 shall
survive any termination of this Agreement.

Section 11.6.  Indemnification.  Each US Borrower, and each Foreign Borrower to
the extent relating to the Loans and other credit extensions to such Foreign
Borrower, agrees to defend, indemnify and hold harmless Agent and the Lenders
(and their respective affiliates, officers, directors, attorneys, agents and 
employees) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
reasonable attorneys’ fees) or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by or asserted against Agent or any Lender in
connection with any investigative, administrative or judicial proceeding
(whether or not such Lender or Agent shall be designated a party thereto) or any
other claim by any Person relating to or arising out of any Loan Document or any
actual or proposed use of proceeds of the Loans or any of the Obligations, or
any activities of any Company or its Affiliates; provided that no Lender nor
Agent shall have the right to be indemnified under this Section 11.6 for its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction.  All obligations provided for in this Section 11.6 shall survive
any termination of this Agreement.

Section 11.7.  Obligations Several; No Fiduciary Obligations.  The obligations
of the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by Agent or the Lenders pursuant hereto shall be
deemed to constitute Agent or the Lenders a partnership, association, joint
venture or other entity. No default by any Lender hereunder shall excuse the
other Lenders from any obligation under this Agreement; but no Lender shall have
or acquire any additional obligation of any kind by reason of such default.  The
relationship between Borrowers and the Lenders with respect to the Loan
Documents and the Related Writings is and shall be solely that of debtors and
creditors, respectively, and neither Agent nor any Lender shall have any
fiduciary obligation toward any Credit Party with respect to any such documents
or the transactions contemplated thereby.

Section 11.8.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

Section 11.9.  Binding Effect; Borrowers’ Assignment.  This Agreement shall
become effective when it shall have been executed by each Borrower, Agent and
each Lender and

71


--------------------------------------------------------------------------------


thereafter shall be binding upon and inure to the benefit of each Borrower,
Agent and each of the Lenders and their respective successors and assigns,
except that no Borrower shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of Agent and all of the
Lenders.

Section 11.10.  Lender Assignments.

(a)           Assignments of Commitments.  Each Lender shall have the right at
any time or times to assign to an Eligible Transferee (other than to a Lender
that shall not be in compliance with this Agreement), without recourse, all or a
percentage of all of the following: (i) such Lender’s Commitment, (ii) all Loans
made by that Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest
in any Letter of Credit or Swing Loan, and any participation purchased pursuant
to Section 2.2(b) or (c) or 8.5 hereof.

(b)           Prior Consent.  No assignment may be consummated pursuant to this
Section 11.10 without the prior written consent of Administrative Borrower and
Agent (other than an assignment by any Lender to any affiliate of such Lender
which affiliate is an Eligible Transferee and either wholly-owned by a Lender or
is wholly-owned by a Person that wholly owns, either directly or indirectly,
such Lender, or to another Lender), which consent of Administrative Borrower and
Agent shall not be unreasonably withheld; provided that the consent of
Administrative Borrower shall not be required if, at the time of the proposed
assignment, any Default or Event of Default shall then exist.  Anything herein
to the contrary notwithstanding, any Lender may at any time make a collateral
assignment of all or any portion of its rights under the Loan Documents to a
Federal Reserve Bank, and no such assignment shall release such assigning Lender
from its obligations hereunder.

(c)           Minimum Amount.  Each such assignment shall be in a minimum amount
of the lesser of Ten Million Dollars ($10,000,000) of the assignor’s Commitment
and interest herein, or the entire amount of the assignor’s Commitment and
interest herein.

(d)           Assignment Fee.  Unless the assignment shall be to an affiliate of
the assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to Agent,
for its own account, an administrative fee of Three Thousand Five Hundred
Dollars ($3,500).

(e)           Assignment Agreement.  Unless the assignment shall be due to
merger of the assignor or a collateral assignment for regulatory purposes, the
assignor shall (i) cause the assignee to execute and deliver to Administrative
Borrower and Agent an Assignment Agreement, and (ii) execute and deliver, or
cause the assignee to execute and deliver, as the case may be, to Agent such
additional amendments, assurances and other writings as Agent may reasonably
require.

(f)            Non-U.S. Assignee.  If the assignment is to be made to an
assignee that is organized under the laws of any jurisdiction other than the
United States or any state thereof, the assignor Lender shall cause such
assignee, at least five Business Days prior to the effective date of such
assignment, (i) to represent to the assignor Lender (for the benefit of the
assignor Lender,

72


--------------------------------------------------------------------------------


Agent and Borrowers) that under applicable law and treaties no taxes will be
required to be withheld by Agent, Borrowers or the assignor with respect to any
payments to be made to such assignee in respect of the Loans hereunder, (ii) to
furnish to the assignor Lender (and, in the case of any assignee registered in
the Register (as defined below), Agent and Borrowers) either U.S. Internal
Revenue Service Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN, as
applicable (wherein such assignee claims entitlement to complete exemption from
U.S. federal withholding tax on all payments hereunder), and (iii) to agree (for
the benefit of the assignor, Agent and Borrowers) to provide to the assignor
Lender (and, in the case of any assignee registered in the Register, to Agent
and Borrowers) a new Form W-8ECI or Form W-8BEN, as applicable, upon the
expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable U.S. laws and regulations and
amendments duly executed and completed by such assignee, and to comply from time
to time with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.

(g)           Deliveries by Borrowers.  Upon satisfaction of all applicable
requirements specified in subsections (a) through (f) above, Borrowers shall
execute and deliver (i) to Agent, the assignor and the assignee, any consent or
release (of all or a portion of the obligations of the assignor) required to be
delivered by Borrowers in connection with the Assignment Agreement, and (ii) to
the assignee, if requested, and the assignor, if applicable, an appropriate Note
or Notes.  After delivery of the new Note or Notes, the assignor’s Note or
Notes, if any, being replaced shall be returned to Administrative Borrower
marked “replaced”.

(h)           Effect of Assignment.  Upon satisfaction of all applicable
requirements set forth in subsections (a) through (g) above, and any other
condition contained in this Section 11.10, (i) the assignee shall become and
thereafter be deemed to be a “Lender” for the purposes of this Agreement, (ii)
the assignor shall be released from its obligations hereunder to the extent that
its interest has been assigned, (iii) in the event that the assignor’s entire
interest has been assigned, the assignor shall cease to be and thereafter shall
no longer be deemed to be a “Lender” and (iv) the signature pages hereto and
Schedule 1 hereto shall be automatically amended, without further action, to
reflect the result of any such assignment.

(i)            Agent to Maintain Register.  Agent shall maintain at the address
for notices referred to in Section 11.4 hereof a copy of each Assignment
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and Borrowers,
Agent and the Lenders may treat each Person whose name is recorded in the
Register as the owner of the Loan recorded therein for all purposes of this
Agreement. The Register shall be available for inspection by Borrowers or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

Section 11.11.  Sale of Participations.  Any Lender may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without

73


--------------------------------------------------------------------------------


limitation, all or a portion of the Commitment and the Loans and participations
owing to it and the Note, if any, held by it); provided that:

(a)           any such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged;

(b)           such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

(c)           the parties hereto shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

(d)           such Participant shall be bound by the provisions of Section 8.5
hereof, and the Lender selling such participation shall obtain from such
Participant a written confirmation of its agreement to be so bound; and

(e)           no Participant (unless such Participant is itself a Lender) shall
be entitled to require such Lender to take or refrain from taking action under
this Agreement or under any other Loan Document, except that such Lender may
agree with such Participant that such Lender will not, without such
Participant’s consent, take action of the type described as follows:

(i)            increase the portion of the participation amount of any
Participant over the amount thereof then in effect, or extend the Commitment
Period, without the written consent of each Participant affected thereby; or

(ii)           reduce the principal amount of or extend the time for any payment
of principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

Borrowers agree that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided, however, that the obligations of
Borrowers shall not increase as a result of such transfer and Borrowers shall
have no obligation to any Participant.

Section 11.12.  Patriot Act Notice.  Each Lender and Agent (for itself and not
on behalf of any other party) hereby notifies the Credit Parties that, pursuant
to the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender or Agent, as applicable, to identify the
Credit Parties in accordance with the Patriot Act.  Administrative Borrower
shall provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by Agent or a Lender in order to assist
Agent or such Lender in maintaining compliance with the Patriot Act.

74


--------------------------------------------------------------------------------


Section 11.13.  Severability of Provisions; Captions; Attachments.  Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. The several captions to sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement.  Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

Section 11.14.  Entire Agreement.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 11.15.  Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 11.16.  Currency.

(a)           Currency Equivalent Generally.  For the purposes of making
valuations or computations under this Agreement (but not for the purposes of the
preparation of any financial statements delivered pursuant hereto), unless
expressly provided otherwise, where a reference is made to a dollar amount the
amount is to be considered as the amount in Dollars and, therefor, each other
currency shall be converted into the Dollar Equivalent.

(b)           Judgment Currency.  If Agent, on behalf of the Lenders, obtains a
judgment or judgments against any Credit Party in an Alternate Currency, the
obligations of such Credit Party in respect of any sum adjudged to be due to
Agent or the Lenders hereunder or under the Notes (the “Judgment Amount”) shall
be discharged only to the extent that, on the next Business Day following
receipt by Agent of the Judgment Amount in such Alternate Currency, Agent, in
accordance with normal banking procedures, purchases Dollars with the Judgment
Amount in such Alternate Currency.  If the amount of Dollars so purchased is
less than the amount of Dollars that could have been purchased with the Judgment
Amount on the date or dates the Judgment Amount (excluding the portion of the
Judgment Amount that has accrued as a result of the failure of such Credit Party
to pay the sum originally due hereunder or under the Notes when it was
originally due and owing to Agent or the Lenders hereunder or under the Notes)
was originally due and owing to Agent or the Lenders hereunder or under the
Notes (the “Original Due Date”) (the “Loss”), such Credit Party agrees as a
separate obligation and notwithstanding any such judgment, to indemnify Agent or
such Lender, as the case may be, against the Loss, and if the amount of Dollars
so purchased exceeds the amount of Dollars that could have been purchased with
the Judgment Amount on the Original Due Date, Agent or such Lender agrees to
remit such excess to such Credit Party.

75


--------------------------------------------------------------------------------


Section 11.17.  Governing Law; Submission to Jurisdiction.

(a)           Governing Law.  This Agreement, each of the Notes and any Related
Writing (except as otherwise set forth in any Loan Document executed by a
Foreign Subsidiary) shall be governed by and construed in accordance with the
laws of the State of Ohio and the respective rights and obligations of
Borrowers, Agent, and the Lenders shall be governed by Ohio law, without regard
to principles of conflicts of laws.

(b)           Submission to Jurisdiction.  Each Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, the Obligations or any Related Writing (except as
otherwise set forth in any Loan Document executed by a Foreign Subsidiary), and
each Borrower hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such Ohio state or federal
court.  Each Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise.  Each Borrower agrees that a final, nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

[Remainder of page left intentionally blank]

76


--------------------------------------------------------------------------------


Section 11.18.  JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, EACH
BORROWER, AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWERS, AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement as of the date first set forth above.

Address:

15 Inverness Way East

 

 

IHS INC.

 

Englewood, Colorado 80112

 

 

 

 

Attn: Chief Financial Officer

 

 

By:

/s/ Francis J. Mullins

 

 

Facsimile: 303-754-4025

 

 

Name:

Francis J. Mullins

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

Address:

15 Inverness Way East

 

 

INFORMATION HANDLING SERVICES

 

Englewood, Colorado 80112

 

 

GROUP INC.

 

Attn: Chief Financial Officer

 

 

 

 

Facsimile: 303-754-4025

 

 

By:

/s/ Francis J. Mullins

 

 

 

 

 

Name:

Francis J. Mullins

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

Address:

24 Chemin de la Mairie

 

 

PETROCONSULTANTS S.A.

 

1258 Perly

 

 

 

 

 

Geneva

 

 

By:

/s/ Dana Johnson

 

 

Attn: Chief Financial Officer

 

 

Name:

Dana Johnson

 

 

 

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

Address:

Willoughby Road

 

 

IHS GROUP HOLDINGS LIMITED

 

Bracknell, RG12 8FB

 

 

 

 

United Kingdom

 

 

 

 

 

Attn: Chief Financial Officer

 

 

By:

/s/ Dana Johnson

 

 

 

 

 

Name:

Dana Johnson

 

 

 

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

Address:

Willoughby Road

 

 

TECHNICAL INDEXES LIMITED

 

Bracknell, RG12 8FB

 

 

 

 

United Kingdom

 

 

 

 

 

Attn: Chief Financial Officer

 

 

By:

/s/ Dana Johnson

 

 

 

 

 

Name:

Dana Johnson

 

 

 

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

 

1


--------------------------------------------------------------------------------


 

Address:

127 Public Square

 

 

KEYBANK NATIONAL ASSOCIATION,

 

Cleveland, Ohio 44114

 

 

as Agent and as a Lender

 

Attn:

Institutional Bank

 

 

 

 

 

 

 

By:

/s/ Jeff Kalinowski

 

 

 

 

 

 

Jeff Kalinowski

 

 

 

 

 

 

Senior Vice President

 

 

2


--------------------------------------------------------------------------------


 

Address:

950 17th Street, 3d Floor

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

Denver, CO 80202

 

 

as Co-Syndication Agent and as a Lender

 

Attn:

Blake Malia

 

 

 

 

 

 

 

 

By:

/s/ Jacob Payne

 

 

 

 

 

Name:

Jacob Payne

 

 

 

 

 

Title:

Vice President

 

 

3


--------------------------------------------------------------------------------


 

Address:

MAC C7300-081

 

 

WELLS FARGO BANK, NATIONAL

 

1700 Lincoln St.

 

 

ASSOCIATION,

 

Denver, CO 80203

 

 

as Co-Syndication Agent and as a Lender

 

Attn:

Blake Peterson

 

 

 

 

 

 

 

 

By:

/s/ Blake Peterson

 

 

 

 

 

Name:

Blake Peterson

 

 

 

 

 

Title:

Vice President

 

 

4


--------------------------------------------------------------------------------


 

Address:

315 Montgomery Street, 6th Floor

 

 

BANK OF AMERICA, N.A.,

 

San Francisco, CA 94104

 

 

as Co-Documentation Agent and as a Lender

 

Attn:

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin McMahon

 

 

 

 

 

Name:

Kevin McMahon

 

 

 

 

 

Title:

Senior Vice President

 

 

5


--------------------------------------------------------------------------------


 

Address:

101 Park Avenue

 

 

RBS CITIZENS BANK, N.A.,

 

New York, NY 10178

 

 

as Co-Documentation Agent and as a Lender

 

Attn:

David M. Nackley

 

 

 

 

 

 

 

 

By:

/s/ David M. Nackley

 

 

 

 

 

Name:

David M. Nackley

 

 

 

 

 

Title:

Senior Vice President

 

 

6


--------------------------------------------------------------------------------


 

Address:

370 17th St., Floor 32

 

 

JPMORGAN CHASE BANK, N.A.

 

Denver, CO 80202

 

 

 

 

 

Attn:

David L. Ericson

 

 

By:

/s/ David L. Ericson

 

 

 

 

 

Name:

David L. Ericson

 

 

 

 

 

Title:

Senior Vice President

 

 

7


--------------------------------------------------------------------------------


 

Address:

444 S. Flower St. 29th Fl.

 

 

CITIBANK, N.A.

 

Los Angeles, CA 90071

 

 

 

 

 

Attn:

William Timmons

 

 

By:

 /s/ William Timmons

 

 

 

 

 

Name:

William Timmons

 

 

 

 

 

Title:

Vice President

 

 

8


--------------------------------------------------------------------------------


 

Address:

601 Montgomery Street,

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

10th Floor

 

 

 

 

 

San Francisco, CA 94111

 

 

By:

/s/ Jeffrey S. Hughes

 

 

Attn:

Commercial Banking

 

 

Name:

Jeffrey S. Hughes

 

 

 

 

 

Title:

Vice President

 

 

9


--------------------------------------------------------------------------------